UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------x
UNI-SYSTEMS, LLC,

                           Plaintiff,

               -against-                    MEMORANDUM AND ORDER

UNITED STATES TENNIS                          17-cv-147 (KAM)
ASSOCIATION, INC., ROSSETTI INC.,
HUNT CONSTRUCTION GROUP, INC.,
HARDESTY & HANOVER, LLC,
HARDESTY & HANOVER LLP,
MORGAN ENGINEERING SYSTEMS,
INC., and GEIGER ENGINEERS, P.C.

                         Defendants.
---------------------------------------x

MATSUMOTO, United States District Judge:

          Plaintiff Uni-Systems, LLC, a Minnesota limited

liability company (“Uni-Systems”) commenced this action on

January 11, 2017 against defendants United States Tennis

Association, Inc., a not-for-profit incorporated in New York

(“USTA”); Rossetti Inc., a Michigan Corporation, (“Rossetti”);

Hunt Construction Group, Inc., and Indiana corporation,

(“Hunt”); Hardesty & Hanover, LLC, a Delaware limited liability

corporation; Hardesty & Hanover, LLP, a New York limited

liability corporation (together, “Hardesty & Hanover”); Morgan

Engineering Systems, Inc. (“Morgan”), and Ohio Corporation; and

Geiger Engineers, P.C. (“Geiger”), a New York professional

corporation (collectively, “Defendants”).   (See ECF No. 1,

Complaint (“Compl.”).)   The Complaint alleged infringement by


                                  1
all defendants of two Uni-Systems patents, U.S. Patent No.

6,789,360 (the “Retention Mechanism patent”) and U.S. Patent No.

7,594,360 (the “Lateral Release patent”), in connection with

defendants’ roles as either owner, architect, engineer,

designer, or builder of the retractable roof at Arthur Ashe

Stadium in Flushing Meadows, New York (the “Ashe Retractable

Roof”) and Hunt’s role in sending out bid notifications for a

retractable roof to be built over the Louis Armstrong Stadium

that appeared to infringe Uni-System’s intellectual property.

(Id. ¶¶ 42-84.)    The Complaint also alleged trade secret

misappropriation by Hunt and Hardesty & Hanover under the

Federal Defend Trade Secrets Act, 18 U.S.C. § 1836 et seq., and

New York common law, as well as unfair competition, based on

Hunt and Hardesty & Hanover’s alleged misappropriation of Uni-

Systems’ trade secrets and other confidential and proprietary

information.    (Id. ¶¶ 85-117.)

             On October 20, 2017, Plaintiff moved to amend the

complaint.    (See ECF No. 151, Motion to Amend the Complaint;

151-2, First Amended Complaint (“Amended Complaint” or “FAC”).)

The Amended Complaint alleges eight separate causes of action

against the named defendants except where stated: Count I -

infringement of the Retention Mechanism patent at Arthur Ashe

Stadium; Count II - Infringement of the Lateral Release patent

at Arthur Ashe Stadium; Count III      - infringement of the Lateral


                                   2
Release patent at Louis Armstrong Stadium, against USTA, Hunt,

Rossetti, Morgan and Geiger; Count IV - federal misappropriation

of trade secrets under 18 U.S.C. § 1836, against Hardesty &

Hanover and Hunt; Count V - New York misappropriation of trade

secrets, against Hardesty & Hanover and Hunt; Count VI New York

unfair competition, against Hardesty & Hanover & Hunt; Count VII

breach of contract against Hunt for breach of the Subcontract

regarding the Arizona Cardinals Stadium Retractable Roof and

Count VIII breach of contract against Hardesty & Hanover for

breach of the confidentiality agreement for the Florida Marlins

Stadium peer review.

          The Amended Complaint pleads three additional claims

for relief based on the additional facts discovered by plaintiff

during discovery:

            (1) a claim for patent infringement of the Lateral
            Release patent at the new Louis Armstrong Stadium,
            (see FAC ¶¶ 152-169); (2) a claim for breach of the
            Subcontract Agreement between Hunt and Uni-Systems
            at Cardinals Stadium, (see FAC ¶¶ 205-214); and (3)
            a claim for breach of the Confidentiality Agreement
            governing Hardesty & Hanover’s peer review of the
            Marlins Ballpark retractable roof, (see FAC ¶¶ 215-
            223).

(ECF No. 151-1, Pl. Mem. Supp. Mot. to Amend Compl. at 10.)

The Amended Complaint also adds three new parties: Matthew L.

Rossetti Architect, P.C. (“Matthew Rossetti P.C.”), a New York

professional corporation and an entity related to existing

Defendant Rossetti, Inc., as well as Morgan Kinetic Structures,


                                3
Inc. (“Morgan Kinetic”) and Morgan Automation, Inc. (“Morgan

Automation”), both Ohio corporations and divisions of Defendant

Morgan.   (See FAC ¶¶ 3, 6.)

           On October 24, 2018, the court held a pre-motion

conference where the parties agreed that plaintiff’s Motion to

Amend the Complaint would be evaluated using the Fed. R. Civ. P.

12(b)(6) standard for a motion to dismiss. On November 17, 2017,

defendants opposed plaintiff’s Motion to Amend and moved to

dismiss the existing and proposed First Amended Complaint

(“Amended Complaint” or “FAC”).        Briefing on plaintiff’s motion

to amend and defendants’ motions to dismiss was completed on

January 19, 2018.

                          BACKGROUND

           The well-pleaded factual allegations in the proposed

First Amended Complaint are taken as true for purposes of

deciding defendants’ motions pursuant to Fed. R. Civ. P.

12(b)(6), and determining whether plaintiff, Uni-Systems, shall

be granted leave to amend the Complaint.       See Roth v. Jennings,

489 F.3d 499, 501 (2d Cir.2007).

           Uni-Systems describes itself as the, “leading designer

of retractable roof systems in the United States” and has

designed and implemented retractable roof systems for major

stadiums including Minute Maid Ballpark and Reliant Stadium in

Houston, Texas; Marlins Ballpark in Miami, Florida; Lucas Oil


                                   4
Stadium in Indianapolis, Indiana; Cowboys Stadium near Dallas,

Texas; and University of Phoenix (Cardinals) Stadium in

Glendale, Arizona.    (FAC ¶12).

             In connection with its retractable roof designs, Uni-

Systems developed valuable intellectual property including “U.S.

Patent Nos. 6,789,360 (“the Retention Mechanism patent”) and

7,594,360 (“the Lateral Release patent”), and trade secrets in

at least nine categories that were incorporated in the Arthur

Ashe and Louis Armstrong retractable roofs.     (See FAC ¶¶ 13–30.)

Uni-Systems made a significant investment of money and time for

the research, development and testing of systems for the

retractable roofs.    (Id. ¶¶ 11–12.)

             In January 2015, Hunt retained Uni-Systems to “design,

fabricate, and install” the retractable roof at the Arizona

Cardinals Stadium, and the Arizona Cardinals retained Uni-

Systems to maintain and repair the retractable roof, once it was

installed.    (Id. ¶ 57.)   For the duration of the project, Uni-

Systems took careful measures to protect the confidentiality of

its “software, mechanization design principles and criteria,

methods for implementing the same using engineered solutions,

and other information.”     (Id. ¶ 198.)   Uni-Systems did this by

limiting access to confidential information and requiring its

customers and clients to sign confidentiality agreements that

prohibited “unauthorized access, use, and disclosure” of the


                                   5
confidential information.   (Id.)

           Hunt was the general contractor on a number of

projects Uni-Systems worked on as the “sole supplier of

retractable roof services,” but after years of working together,

Hunt informed Uni-Systems that it was seeking to establish a

second supplier.   (Id. ¶¶ 31–34, 52–55.)   In order to establish

Hardesty & Hanover as a viable competitor with Uni-Systems,

beginning in or around 2009, Hardesty & Hanover allegedly

conspired with Hunt to misappropriate Uni-Systems’ “trade secret

and confidential and proprietary software, mechanization design

principles and criteria.”   Hardesty & Hanover was retained to

conduct a peer review for the Florida Marlins Ballpark roof, and

to provide maintenance services for the Cardinals Retractable

Roof, in order to obtain plaintiff’s highly valuable trade

secrets and proprietary information in violation of state and

federal law.   (Id. ¶¶ 32-71, 170-204.)   Hardesty & Hanover was

inexperienced in designing retractable roofs for stadiums at the

time.   (Id. ¶ 32.)   Hunt and Hardesty & Hanover’s

misappropriation also constituted breaches of their respective

contracts with Uni-Systems.   (FAC ¶¶ 205–23.)

           In or around 2011, Uni-Systems discovered that USTA

intended to construct a retractable roof for Arthur Ashe Stadium

and had hired Hunt to serve as the designer-builder.   (Id. ¶¶

72-73.)   Hunt contracted with Matthew Rossetti P.C., for the


                                    6
design and to serve as the official project architect for the

Ashe Retractable Roof.   Hunt also contracted with Morgan Kinetic

to supply roof mechanization design and construction services

for the Ashe Retractable Roof.    (Id. ¶¶ 72-75.)   Morgan Kinetic

was a division of Morgan Engineering, and Morgan Engineering

also worked as a Hunt subcontractor, “provid[ing] design build

services to engineer and fabricate the Ashe Retractable Roof.”

(Id. ¶ 75.)   Geiger was the mechanization engineer for Matthew

Rossetti P.C., a role in which it assisted with the engineering

development, prepared performance criteria for the retractable

roof panels, and developed documentation, drawings, and

specifications for use in the bidding process for the Ashe

Retractable Roof.   (Id. ¶ 76.)   In 2012, USTA, Hunt, and

Rossetti provided a specification for the Ashe Retractable Roof

to Uni-Systems and requested an initial design proposal from

competitors, including Hardesty & Hanover and Uni-Systems.    (Id.

¶ 79.)   Uni-Systems delivered a proposed a design and a price,

and defendants asked Uni-Systems to complete the design, but for

a fraction of Uni-Systems’ typical fee. (Id.)

           Hunt and Hardesty & Hanover misappropriated Uni-

Systems trade secrets and infringed Uni-Systems patents to

facilitate the design and building of the Ashe Retractable Roof,

which was completed in August 2016, months after Uni-Systems had

first notified the defendants of its intellectual property


                                  7
claims.    (FAC ¶¶ 82-90, 125, 166.)       Uni-Systems alleges, “the

Ashe Retractable Roof infringes Uni-Systems’ Retention Mechanism

patent and its Lateral Release patent, and each of the

defendants has committed infringing acts related to the Ashe

Retractable Roof.” (ECF No. 192-1, Uni-Systems Sealed Omnibus

Reply at 18 1 (“Omnibus Reply”) (citing FAC ¶¶ 86–90, 106–51).)

            In addition to the Ashe Retractable Roof, a

retractable roof was built on the Louis Armstrong Stadium on the

USTA campus with the participation of the named defendants

except for Hardesty & Hanover.        (FAC ¶¶ 91–97.)     Plaintiff

alleges that the Armstrong Retractable Roof also infringes

plaintiff’s Lateral Release patent and utilizes misappropriated

trade secrets. 2    (Id. ¶¶ 98–105, 152–69.)

                                 DISCUSSION

   I.     UNI-SYSTEMS HAS NOT ESTABLISHED THAT VENUE IS PROPER FOR
          THE MORGAN CORPORATIONS AND ROSSETTI, Inc.

            As a preliminary matter, the court addresses whether

venue is proper as to four of the named defendants.




1 Unless otherwise noted, all page numbers refer to the page number assigned

by the Electronic Filing System (“ECF”).
2 At the time of filing of the original complaint in January 2017, the Louis

Armstrong Stadium had not yet been completed, however, the Armstrong Stadium
is now substantially completed and was in use during the 2018 U.S. Open. (See
ECF No. 262, Defendants’ Letter Withdrawing Arguments.) Defendants Geiger
Engineers, Hunt and Rosetti, Inc. have withdrawn their arguments that the
patent claims on Louis Armstrong Stadium are premature. (Id.) Defendants
Hardesty & Hanover and Morgan Engineering Systems, Inc. did not raise that
defense. (Id.)


                                      8
   A.   Legal Standard

          As prescribed by 28 U.S.C. § 1400(b) “Any civil action

for patent infringement may be brought in the judicial district

where the defendant resides, or where the defendant has

committed acts of infringement and has a regular and established

place of business.”   The Plaintiff bears the burden of

establishing that venue is proper.   See In re ZTE (USA) Inc.,

890 F.3d 1008, 1013 (Fed. Cir. 2018); see also Cold Spring

Harbor Lab. v. Ropes & Gray LLP, 762 F. Supp. 2d 543, 551–52

(E.D.N.Y. 2011) (citation omitted) (“If the court chooses to

rely on pleadings and affidavits, the plaintiff need only make a

prima facie showing of [venue].”).   Whether to dismiss an action

for improper venue is within the district court's discretion.

Cold Spring, 762 F. Supp. 2d at 551 (citing Minnette v. Time

Warner, 997 F.2d 1023, 1026 (2d Cir. 1993)).   However, “[i]n

analyzing a claim of improper venue [at the pleading stage], a

court must view all facts in the light most favorable to the

plaintiff.”   Id. (citing Phillips v. Audio Active Ltd., 494 F.3d

378, 384 (2d Cir. 2007)).

   B.   The Morgan Corporations and Rossetti, Inc. Have Not
        Waived Their Venue Objections


          Plaintiff has insufficiently pleaded that venue is

proper in this district pursuant to 28 USC § 1400(b) with

respect to Defendants Rossetti, Inc., Morgan Engineering, Morgan


                                 9
Kinetic and Morgan Automation, and unconvincingly argues that

the aforementioned parties waived their objections to venue by

either failing to raise it in their responsive pleadings prior

to the instant Motion to Dismiss, or by actively litigating the

case.   The Morgan Corporations and Rossetti disagree and

correctly rely on the Supreme Court’s recent decision in TC

Heartland LLC v. Kraft Foods Grp. Brands LLC, 137 S.Ct. 1514

(2017), to establish that they did not waive venue, and that

venue is improper as to the Morgan Corporations and Rossetti.

           On May 22, 2017, the United States Supreme Court held

that a domestic corporation defendant is a resident in its state

of incorporation.   TC Heartland LLC v. Kraft Foods Grp. Brands

LLC, 137 S.Ct. 1514, 1520-21 (2017).   The Federal Circuit,

applying TC Heartland to venue disputes has found, “There is no

doubt after the decisions in TC Heartland and Fourco Glass Co.

v. Transmirra Products Corp., 353 U.S. 222 (1957), that a

domestic corporation defendant is deemed to reside only in its

state of incorporation.”   In re BigCommerce, Inc., 890 F.3d 978,

981 (Fed. Cir. 2018); see also In Re Micron Tech, Inc., 875 F.3d

1091, 1099-1100 (Fed. Cir. 2017).

           The Federal Circuit has held that the venue defense

asserted by defendants in the instant case was not available

prior to the Supreme Court’s decision in TC Heartland and,

therefore, waiver of the defense under Federal Rule of Civil


                                10
Procedure 12(g)(2) and (h)(1)(A) is precluded.     In re Micron

Tech., Inc., 875 F.3d at 1094.      Under Federal Rule of Civil

Procedure 12(h)(1):

          A party waives any defense listed in Rule 12(b)(2)–(5)
          by:
          (A) omitting it from a motion in the circumstances
          described in Rule 12(g)(2); or
          (B) failing to either:
               (i) make it by motion under this rule; or
               (ii) include it in a responsive pleading or in an
               amendment allowed by Rule 15(a)(1) as a matter of
               course.

Id. at 1096 (citing Fed. R. Civ. P. 12).     Plaintiff argues that,

regardless of any change in the law, the Morgan Corporations’

and Rossetti Inc.’s actions in failing to originally contest

venue and in actively litigating the lawsuit after the decision

in TC Heartland give rise to a presumption of waiver.     Plaintiff

cites the absence of a venue defense in Morgan Engineering’s and

Rossetti’s respective answers.   (See ECF. No. 55, Morgan

Engineering Answer and Countercl. ¶ 6; ECF. No. 58, Rossetti

Inc. Answer and Countercl. ¶ 10.)     However, at the time of the

Supreme Court’s TC Heartland Decision, Morgan Engineering and

Rossetti were the only parties to the case that disputed venue

and both parties promptly moved to dismiss based on improper

venue, after the decision and in accordance with the Court’s

scheduling orders directing settlement discussions and an

anticipated request to move to dismiss the Complaint.     (See Text

Only Docket Order dated May 2, 2017; see also ECF No. 111,


                                 11
Sealed Transcript of Proceedings Held September 6, 2017.)

            Based on the foregoing, the court finds that there was

no undue delay, and thus no waiver, of their venue defenses by

Morgan Engineering and Rossetti Inc. in their answers to the

original Complaint, prior to the change in law resulting from TC

Heartland. 3   See Dietz v. Bouldin, Inc., 136 S.Ct. 1885, 1893,

1897 (2016) (the discretion to find the venue defense forfeited

must be exercised cautiously and with restraint).            The Federal

Circuit in In re Micron aptly noted that when the law bars the

district court from adopting an argument to dismiss a case,

requiring a party to assert the defense or risk waiving would

improperly incentivize litigants to waste resources.

            When a defense or objection is futile in the sense that the
            law bars the district court from adopting it to dismiss [a
            complaint], to require the assertion of the defense or
            objection in an initial motion to dismiss, on pain of
            waiver, would generally be to require the waste of
            resources, contrary to [Fed. R. Civ. P.] Rule 1.

In re Micron Tech, 875 F.3d at 1097.         Consequently, the court

declines to find waiver of the lack of venue defense.

            Given plaintiff’s Motion to Amend, in which it argues

that any amendment will not prejudice defendants due to the

early stage of the case, the court declines to find that



3 Morgan Kinetic Stuctures, Inc. and Morgan Automation raised their objections

to venue in a pre-answer motion to dismiss after plaintiff sought to join
them in the First Amended Complaint, and plaintiff does not specifically
allege any waiver of a venue defense with regards those defendants. (ECF No.
200, Morgan Opposition.) As such there is no waiver of venue.



                                      12
plaintiff would be prejudiced by filing its claims against

Morgan Engineering and Rossetti in the proper venues.   (See ECF

No. 151-1, Pl. Mem. Supp. Mot. to Amend Compl., at 10.)     The

court finds plaintiff’s other arguments in support of finding

waiver or forfeiture unavailing.

   C.   Additional Evidence is Needed to Determine Whether Venue
        Is Improper As to the Morgan and Rossetti, Inc.
        Defendants Under § 1400(b)


          In any event, plaintiff has not met its burden to

establish that venue in this district is proper as to defendants

the Morgan Corporations and Rossetti Inc.   See Cold Spring, 762

F. Supp. 2d at 551–52.   Plaintiff alleges that defendant

Rossetti Inc. is incorporated in and has its principal place of

business in Michigan, and that defendants the Morgan

Corporations are incorporated under the laws of Ohio and have

their principal places of business there.   (See FAC ¶¶ 3, 6-7.)

As venue is only proper in a judicial district where the

corporation is incorporated or where the corporation has an

established place of business, and defendants are incorporated

elsewhere, plaintiff must adequately plead that defendants have

an established place of business in this judicial district.       See

TC Heartland, 137 S.Ct. at 1517-18, 1521.

          Plaintiff failed to plausibly allege any facts that

the defendants have established places of business in New York.



                                13
           Courts should . . . be careful not to conflate
           showings that may be sufficient for other purposes,
           e.g., personal jurisdiction or the general venue
           statute, with the necessary showing to establish
           proper venue in patent cases. As the district court
           correctly stated, “the regular and established place
           of business standard requires more than the minimum
           contacts necessary for establishing personal
           jurisdiction or for satisfying the doing business
           standard of the general venue provision, 28 U.S.C. §
           1391(c).”

In re Cray Inc., 871 F.3d 1355, 1361 (Fed. Cir. 2017).

            Plaintiff’s conclusory allegations that “[d]efendants

maintained a regular and established place of business in this

judicial district, [d]efendants have purposefully directed

business to this judicial district for at least several years,

and [d]efendants have committed acts of infringement in this

judicial district” are insufficient to establish venue. (FAC ¶

10.)   Rather, plaintiff must show that each defendant that is

incorporated outside of New York and thus entitled to challenge

venue possesses (1) a physical place of business in the

district; (2) that is regular and established; and (3) belongs

to [each] defendant.   See In re ZTE (USA) Inc., 890 F.3d at

1014–15 (citing In re Cray Inc., 871 F.3d at 1360).   Plaintiff

alleged no facts in the Amended Complaint establishing any of

those factors.

           In deciding a motion to dismiss pursuant to Federal

Rule of Civil Procedure 12(b)(3) for improper venue, a court may

consider evidence outside the pleadings, regarding proper venue.


                                14
See Allied Dynamics Corp. v. Kennametal, Inc., 965 F. Supp. 2d

276, 298 (E.D.N.Y. 2013)(concluding that because, “there are

disputed facts relevant to the venue determination in this case,

the Court must hold an evidentiary hearing before resolving the

pending Rule 12(b)(3) motion.”).       Uni-Systems’ Reply Memorandum

argues that the alleged “regular and established place of

business” for Rossetti Inc. and the Morgan Corporations is the

Arthur Ashe Stadium or the Louis Armstrong Stadium.      (Omnibus

Reply at 33-37.)    Plaintiff alleges insufficient to show that

either site was a regular and established place of business for

the defendants challenging venue.

             The Federal Circuit provided the following three

factors for considering whether a corporation incorporated

outside of a state has a regular and established place of

business in the forum district: “(1) there must be a physical

place in the district; (2) it must be a regular and established

place of business; and (3) it must be the place of the

defendant.    If any statutory requirement is not satisfied, venue

is improper under § 1400(b).”     In re Cray, 871 F.3d at 1360.

Plaintiff, relying on matters beyond the Complaint and FAC cites

to multiple articles and websites to support its assertion that

defendant Morgan Kinetic Structures maintains an office in the

completed stadium and that Rossetti Inc. has touted decades of

service as the USTA’s master planner and architect.       The cited


                                  15
articles are insufficient to show that Morgan Kinetic Structures

and Rossetti, Inc. maintained a regular and established place of

business in this district.   (See ECF No. 193, Liddell Decl. Ex.

A; ECF No. 196, Request for Judicial Notice (“RJN”) Exs. C. and

D.)   Rossetti, Inc.’s promotion of the Arthur Ashe Stadium

Construction site, Morgan’s admissions that it conducted

business activities at the Arthur Ashe Stadium and Louis

Armstrong Stadium construction sites, and plaintiff’s arguments

regarding Morgan’s office at Arthur Ashe Stadium for performing

maintenance of the roof are insufficient to establish that the

sites or dedicated spaces therein belong to the defendants.

(Omnibus Reply at 37-38.)    They show only that defendants

provided services on site for the actual owners of the Arthur

Ashe and Louis Armstrong Stadiums.

             Plaintiff has failed to meet its burden to plausibly

allege facts establishing that venue is proper as to Morgan

Engineering, Morgan Kinetic Structures, Inc., Morgan Automation,

Inc., and Rossetti Inc.   However, as plaintiff has requested the

opportunity to conduct limited venue-specific discovery and

seeks an evidentiary hearing on venue, the court grants

plaintiff limited discovery as to whether these defendants have

an established place of business in the Eastern District of New

York under the supervision of the magistrate judge assigned to

this case.    Allied Dynamics Corp., 965 F. Supp. 2d at 288


                                 16
(citing Murphy v. Schneider Nat’l, Inc., 362 F.3d 1133, 1139

(9th Cir. 2004)) (stating that if there are disputed facts

relevant to determining venue, the district court may exercise

their discretion to determine whether to hold an evidentiary

hearing to resolve the dispute).      The motions of the Morgan

defendants and Rossetti, Inc. to dismiss for improper venue are

denied without prejudice to renew.

  II.   PATENT INFRINGEMENT, MISAPPROPRIATION OF TRADE SECRETS
        AND BREACH OF CONTRACT CLAIMS IN THE AMENDED COMPLAINT

   A.    Legal Standard

           1.   Leave to Amend

          Leave to amend a pleading is typically “freely given”

pursuant to Fed. R. Civ. P. 15(a), however, “the trial court

[is] required to take into account any prejudice that might

result to the party opposing the amendment.”      Ansam Assocs.,

Inc. v. Cola Petroleum, Ltd., 760 F.2d 442, 446 (2d Cir. 1985)

(citing Zenith Radio Corp. v. Hazeltine Research, Inc., 401 U.S.

321, 330–31 (1971)) (internal quotation marks omitted) (denying

motion to amend filed after the close of discovery and after a

motion for summary judgment was filed, on the basis that it

would be “especially prejudicial”).      Moreover, under this

liberal standard, district courts should not deny leave to amend

except where as the court finds futility, bad faith, undue

delay, or undue prejudice to the opposing party.      See, e.g.,




                                 17
Burch v. Pioneer Credit Recovery, Inc., 551 F.3d 122, 126 (2d

Cir. 2008); McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184,

200 (2d Cir. 2007); Aetna Cas. & Sur. Co. v Aniero Concrete Co.,

Inc., 404 F.3d 566, 603-04 (2d Cir. 2005).


          2.   Motion to Dismiss

          In assessing whether the proposed amendments would be

futile, this Court will apply a Rule 12(b)(6) standard in

adjudicating the defendants’ arguments in opposition to

plaintiff’s Motion to Amend, and in support of defendants’

motions to dismiss the original complaint and the proposed First

Amended Complaint, submitted with plaintiff’s Motion to Amend.

At a conference on October 24, 2017, the parties agreed that the

court would simultaneously decide the plaintiff’s motion to

amend, defendants’ opposition to the amendment, and their motion

to dismiss the underlying complaint.   (See Oct. 24, 2017 Tr. at

15:9–22.; Motion to Amend; FAC.)

          In determining whether a motion to amend should be

granted, the court may consider the same standards as those

governing the adequacy of a filed pleading.   See Ricciuti v.

N.Y.C. Transit Auth., 941 F.2d 119, 123 (2d Cir. 1991); Lucente

v. Int'l Bus. Machines Corp., 310 F.3d 243, 258 (2d Cir. 2002)

(citation omitted) (“An amendment to a pleading is futile if the

proposed claim could not withstand a motion to dismiss pursuant




                               18
to Fed.R.Civ.P. 12(b)(6).”)

          “To survive a motion to dismiss pursuant to Rule

12(b)(6), a complaint must contain sufficient facts that if

accepted as true ‘state a claim to relief that is plausible on

its face.’”   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

A well-pleaded complaint must contain “a short and plain

statement of the claim showing that the pleader is entitled to

relief, in order to give the defendant fair notice of what the

... claim is and the grounds upon which it rests.    Carson

Optical Inc. v. eBay Inc., 202 F. Supp. 3d 247, 252 (E.D.N.Y.

2016) (citing Twombly, 550 U.S. at 555).   A complaint providing

only “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action will not do.”   Twombly, 550 U.S.

at 555.

          A motion to dismiss “does not impose a probability

requirement at the pleading stage; it simply calls for enough

fact to raise a reasonable expectation that discovery will

reveal evidence [to prove a claim].”   Id. at 556.   In deciding a

motion to dismiss pursuant to Rule 12(b)(6), the court may refer

to “documents attached to the complaint as an exhibit or

incorporated in it by reference, to matters of which judicial

notice may be taken, or to documents either in plaintiffs’

possession or of which plaintiffs had knowledge and relied on in


                                19
bringing suit.”    Brass v. Am. Film Tech., Inc., 987 F.2d 142,

150 (2d Cir. 1993) (internal citations omitted); see also

Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 1993)

(internal emphasis and citation omitted) (clarifying that

“reliance on the terms and effect of a document in drafting the

complaint is a necessary prerequisite to the court’s

consideration of a document on a dismissal motion; mere notice

of possession is not enough.”).



   B.     The Patent Infringement Claims


                  1. Counts I and II Against All Defendants
                     Regarding Arthur Ashe Stadium and Count III
                     Against USTA, Hunt, Rossetti, Morgan and
                     Geiger Regarding Armstrong Stadium

     Subsection (a) of 35 U.S.C. § 271 governs direct

infringement of patents and provides:

            Except as otherwise provided in this title, whoever
            without authority makes, uses, offers to sell, or
            sells any patented invention, within the United States
            or imports into the United States any patented
            invention during the term of the patent therefor,
            infringes the patent.

Commil USA, LLC v. Cisco Sys., Inc., 135 S. Ct. 1920, 1926

(2015).   “Under this form of liability, a defendant's mental

state is irrelevant.    Direct infringement is a strict-liability

offense.”    Id. (citation omitted.)   To sufficiently allege

direct infringement of a patent, a party need not plead each




                                  20
element of the allegedly infringed claim; rather, drawing all

reasonable inferences in the light most favorable to the

plaintiff, “the plaintiff need only ‘nudge’ its claim ‘across

the line from conceivable to plausible.’” Crypto Research, LLC

v. Assa Abloy, Inc., 236 F. Supp. 3d 671, 686 (E.D.N.Y. 2017)

(quoting Iqbal, 556 U.S. at 680).

            The Federal Circuit has acknowledged that a complaint

pleading facts supporting the following five factors contained

in Form 18, a model patent complaint located in the Appendix to

the Federal Rules of Civil Procedure, is likely to fulfill the

plausibility requirements, though not all five are required to

state a claim for relief:

            (1) an allegation of jurisdiction; (2) a statement
            that the plaintiff owns the patent; (3) a statement
            that defendant has been infringing the patent ‘by
            making, selling, and using [the device] embodying the
            patent’; (4) a statement that the plaintiff has given
            the defendant notice of its infringement; and (5) a
            demand for an injunction and damages.

In re Bill of Lading Transmission & Processing Sys. Patent

Litig., 681 F.3d 1323, 1334 (Fed. Cir. 2012) (citation omitted).

            Rossetti, Inc. and Rossetti PC, the Morgan

Corporations, 4 Geiger, Hunt, and Hardesty & Hanover argue that


4 Although Rossetti Inc. and the Morgan Corporations seek dismissal for lack
of venue, the court analyzes each of the claims and allegations in the
Amended Complaint. Further, both Rosetti Inc., and the Morgan Corporations
indicated at a status conference on September 21, 2018 that regardless of
whether venue is proper in their states of incorporation, they will
participate in discovery in the Eastern District of New York if their motions
to dismiss are not granted.


                                      21
the patent infringement claims in Counts I-III of the First

Amended Complaint fail because they rely on bare legal

conclusions rather than alleging sufficient facts in support of

Uni-Systems’ claims of infringement.    Accepting as true all of

Uni-Systems’ factual allegations, and considering them in the

light most favorable to Uni-Systems, Uni-Systems’ pleadings of

direct patent infringement are sufficient, with regard to

certain defendants, to state a claim upon which relief may be

granted and place the parties “on notice of what activity . . .

is being accused of infringement.”     Lifetime Indus., Inc. v.

Trim-Lok, Inc., 869 F.3d 1372, 1379 (Fed. Cir. 2017) (citation

omitted); see also In re Bill of Lading, 681 F.3d at 1340

(citation omitted) (explaining that a court must draw all

reasonable inferences in favor of plaintiff on a motion to

dismiss and, noting that “[n]othing in Twombly or its progeny

allows a court to choose among competing inferences as long as

there are sufficient facts alleged to render the non-movant's

asserted inferences plausible.”).    Defendants attempt to read

into the pleading requirements an additional requirement that

the claims be likely to succeed — an approach which the Federal

Circuit has rejected as premature at the motion to dismiss

stage.   See In re Bill of Lading, 681 F.3d at 1331-32, 1340.




                                22
            As the Amended Complaint fulfills factors 1, 5 2 6, 4 7

and 5 8 in the In re Bill of Lading test with regards to Claims I,

II and III, the analyses of the infringement claims against the

individual defendants will focus on whether the Amended

Complaint plausibly alleges facts regarding “(3) [ ] that

defendant has been infringing the patent by making, selling, and

using [the device] embodying the patent.”          In re Bill of Lading,

681 F.3d at 1334 (internal quotation marks and citation

omitted).


                   a.    Rossetti 9

            Uni-Systems plausibly alleges that Rossetti, PC and

Rossetti Inc. (collectively “Rossetti”) infringed the Retention

Mechanism patent at Arthur Ashe Stadium (Count I), infringed the

Lateral Release patent at Arthur Ashe Stadium (Count II), and

infringed the Lateral Release patent at Louis Armstrong Stadium

(Count III).    Rossetti argues that the Amended Complaint consist

of legal conclusions and limited factual allegations that are


5 The FAC alleges jurisdiction as to each defendant. (FAC ¶¶ 8-10.)
6 The FAC states that plaintiff owns the patents infringed upon in Counts I,
II and III. (FAC ¶¶ 13-14, 17.)
7  The FAC states that in or between May and July 2016, USTA, Hardesty &
Hanover, Rossetti, Hunt, Morgan and Geiger were notified of the infringement
of plaintiff’s Retention Mechanism patent (FAC ¶ 127), and of the plaintiff’s
Lateral Release patent in May 2016. (FAC ¶¶ 148, 166)
8  The FAC states a claim for an injunction and damages with regards to Counts
I, II and III. (FAC ¶¶ at 127-128, 150-151, 168-169.)
9 In evaluating this claim, the court does not take “judicial notice” of any

materials from Rosetti’s website as the information appears to be proffered
for the truth of the matter asserted on the site. (See Omnibus Reply at 46;
see also Braun v. United Recovery Sys., LP, 14 F. Supp. 3d 159, 169 (S.D.N.Y.
2014).)


                                      23
insufficient to state a claim upon which relief can be granted.

           Uni-Systems alleges that Rossetti P.C., was the lead

designer and official project architect and worked with Rossetti

Inc. to provide design and architectural services for the Ashe

Stadium Retractable Roof and Louis Armstrong Stadium Retractable

Roof.   (See FAC ¶¶ 74, 77, 93, 135, 156.)   Uni-Systems alleges

that Rossetti and Geiger “reviewed and approved” the roof

mechanization work for the Arthur Ashe Stadium that was

completed by another defendant.    (Id. ¶¶ 77, 86-88.)

           Uni-Systems further alleges that despite being on

notice of their alleged infringement, (Id. ¶¶ 102, 125-27, 148,

150, 166, 168), the Rossetti defendants continued to infringe

the Retention Mechanism Patent by “making and using the Ashe

Retractable Roof and/or controlling or directing one or more

Defendants or third parties to make or use the Ashe Retractable

Roof, which was completed, operational, and put into service as

of August 2016,” and thereafter constructed the Armstrong

Retractable Roof using the infringing design.   (Id. ¶¶ 112,

169.)

           Rossetti argues that the allegations regarding

“making” and “using” the Arthur Ashe and Louis Armstrong stadium

roofs are legal conclusions, that allegations regarding

defendant’s titles and roles are not factual or entitled to a

presumption of truth, and that “designing or drawing a device


                                  24
that . . .    might infringe a patent does not itself constitute

infringement.”     (See ECF No. 187, Rossetti Opposition to the

Motion to Amend (“Rossetti Opp’n”) at 12 (citations omitted) 10.)

             An allegation of a defendant’s roles, supported by

sufficient facts, can place a defendant on notice of a claim and

even be probative of a defendant’s specific intent with regard

to a finding of inducement.        See Crypto Research, 236 F. Supp.

3d at 687 (citing Ricoh Co. v. Quanta Computer Inc., 1343 (Fed.

Cir. 2008)) (“defendant’s ‘role as the designer and manufacturer

of the [allegedly infringing devices] in question may evidence

an intent sufficiently specific to support a finding of

inducement.’”).     But a mere allegation of title and role,

without facts that describe defendants’ actions in making,

selling or using an infringing patent will not suffice.              The

mere drafting of designs for the accused retractable roofs at

the Arthur Ashe and Louis Armstrong stadiums would be


10 Rossetti cites Microsoft v. AT&T Corp., 550 U.S. 437, 450 (2007) to support

the proposition that designing a device that might infringe does not
constitute infringement. This is a mischaracterization of the holding in
Microsoft, which was that software in the abstract does not qualify as a
“component” for the purposes of 35 U.S.C. § 271(f). Section 271(f)
references one of multiple ways in which a patent can be infringed.
Plaintiff pleads infringement under §§ 271 (a), 271(b) and 271(c). The two
other cases cited by Rossetti in support of the general proposition that a
design alone cannot constitute the “making or using” component of
infringement, are similarly inapposite. Regarding Baut, the court found that
a design depicting an infringing item, standing alone, was insufficient to
state a claim for inducing infringement and did not address direct
infringement. See Baut v. Pethick Constr. Co., 262 F. Supp. 350, 362-363
(M.D. Pa. 1966). Sims v. W. Steel Co., a 10th Circuit case, also analyzes
induced infringement and not direct infringement and held that the transfer
of drawings was insufficient proof of inducing infringement absent a showing
of intent. 551 F.2d 811, 817 (10th Cir. 1977).


                                      25
insufficient to sustain a claim that the Rossetti Defendants

made, used or sold any patented invention.    Rossetti argues that

plaintiff has merely alleged the legal elements of a patent

infringement claim under 35 U.S.C (Section 271(a).    Rossetti

further asserts that the drawings by the Rossetti defendants are

expressions of an idea for a retractable roof design, but do not

constitute “use” of any element, or the “making” of a

retractable roof system. (ECF No. 187, Rossetti Opp’n at 10.)

             Here, however, the allegations of Rossetti’s

continuing involvement in its role not only as an architect and

designer, but also as a reviewer and approver or inspector of

the mechanization work at Arthur Ashe and designer of the Louis

Armstrong Stadium, combined with the detailed allegations

regarding Rossetti’s knowledge of infringement adequately state

claims against the Rossetti defendants.     See Waymark Corp. v.

Porta Sys. Corp., 245 F.3d 1364, 1366 (Fed. Cir. 2001) (“testing

is a use of the invention that may infringe under [35 U.S.C.] §

271(a).”).

             Further, the bare repetition of the elements provided

in 35 U.S.C. §271(a), when coupled with Uni-Systems factual

allegations, regarding Rossetti’s role in designing, reviewing

and approving Morgan’s design and building services go beyond

merely alleging the elements, labels and titles against the

Rossetti defendants.    (ECF No. 188, Rossetti Surreply at 5.)


                                  26
Viewed in the light most favorable to Uni-Systems, Uni-Systems

allegations barely state a cognizable claim for direct patent

infringement against Rossetti.   Rossetti’s motion to dismiss the

allegations of direct infringement in Counts I, II and III is

therefore denied.


                b.   The Morgan Corporations

          Uni-Systems again alleges barely sufficient facts to

plausibly state a claim for patent infringement against the

Morgan Corporations as to Counts I, II, and III of the FAC.     The

Morgan Corporations contested venue, but did not substantively

dispute the claims brought in the Amended Complaint.   In the

FAC, Uni-Systems alleges, inter alia, that, “as designer and

builder of the Ashe Retractable Roof, Morgan has infringed the

Lateral Release and Retention Mechanism patents under 35 U.S.C.

§ 271(a) by, among other things, offering for sale and selling a

design to USTA, Hunt, and Rossetti that practices one or more

claims of the [Lateral Release and] Retention Mechanism

patent[s].”   (FAC ¶¶ 120, 143, 161.)   Morgan also allegedly

sold components of the Ashe Retractable Roof that constituted a

material part of the Lateral Release and Retention Mechanism

patents with the knowledge that the components were, “were

especially adapted for infringement of [each] patent and lacked

a substantial non-infringing use.” (Id. ¶¶ 120-2, 143-46.)




                                 27
Plaintiff makes similar allegations against the Morgan

defendants regarding the Lateral Release Patent and the Morgan

defendants use of the patent at Louis Armstrong Stadium, both

with respect to Morgan’s role as a designer and builder who

allegedly sold a design that practices one or more claims of the

Lateral Release patent and the sale of component parts specially

adapted to infringe and without a substantial non-infringing

use.   (Id. at ¶¶ 161-63.)

           Taken together, these facts satisfy prongs three and

four of the In re Bill of Lading test, “(3) [ ] that defendant

has been infringing the patent ‘by making, selling, and using

[the device] embodying the patent,’” and, “(4) [ ] that the

plaintiff has given the defendant notice of its infringement.”

681 F.3d at 1334.    The allegation regarding sale of components

supports the allegation of patent infringement by selling or

offering for sale a design that incorporated claims of the

Retention Mechanism patent and the Lateral Release patent. The

Morgan Corporations’ motion to dismiss the allegations of direct

infringement in Counts I, II and III is, therefore, denied.


                c.    Geiger

           Uni-Systems has alleged sufficient facts to state a

claim for patent infringement against Geiger as to Counts I, II

and III of the Amended Complaint.     Uni-Systems alleges that




                                 28
Geiger, “served as mechanization engineer consultant and

structural engineer, prepared performance criteria, developed

documentation, drawings, and specifications, and reviewed

fabrication and construction of the Ashe Retractable Roof. . . .

[and] [was] an engineer of the Armstrong Retractable Roof.”

(Omnibus Reply at 42 (citing FAC ¶¶ 76, 95, 164).)   In that

role, Geiger “reviewed and approved” of the mechanization work

for the Arthur Ashe Stadium that was conducted by Morgan,

another defendant.   In its role as an engineer for the Arthur

Ashe Retractable Roof, Geiger allegedly “infringed and continues

to infringe” the Retention Mechanism patent and the Lateral

Release patent “by, among other things, making and using the

Ashe Retractable Roof and/or controlling or directing one or

more Defendants or third parties to make or use the Ashe

Retractable Roof.”   (FAC ¶¶ 123, 146, 147.)   Geiger is further

alleged to have engineered the Armstrong Retractable Roof that

infringed the Lateral Release patent in the Armstrong

Retractable Roof, even after receiving notice of its infringing

characteristic.   (FAC ¶¶ 165-66, 168.)

          Geiger argues that the Amended Complaint fails to set

forth any plausible claim of infringement at Arthur Ashe or

Louis Armstrong Stadium and that dismissal is proper, because

plaintiff’s factual allegations are either naked assertions or

legal conclusions and not entitled to an assumption truth.     (ECF


                                29
No. 189, Geiger Opposition to the Motion to Amend (“Geiger

Opp’n”) at 9-10.)     Geiger’s arguments regarding titles and

labels are unavailing, when combined with plaintiff’s other

factual allegations regarding Geiger’s actions, including

Geiger’s role in designing and periodically reviewing the

fabrication and construction of the allegedly infringing roof

mechanisms.     Geiger relies on Raffaele v. City of New York, 144

F. Supp. 3d 365, 372 (E.D.N.Y. 2015), in support of its

arguments regarding titles and labels.    (Geiger Opp’n at 12;

Rossetti Opp’n at 11.)     Raffaele, however, did not hold that

pleadings regarding formal or informal titles are not factual

statements or are not entitled to a presumption of truth — the

decision simply stated that, “[a]lthough detailed factual

allegations” are not required, “[a] pleading that offers ‘labels

and conclusions’ or ‘a formulaic recitation of the elements of a

cause of action will not do.”     Raffaele, 144 F. Supp. 3d at 372

(citations omitted).      As plaintiff correctly notes,

“[a]llegations regarding a defendant’s title or role are factual

assertions that alone can be sufficient to support an

infringement pleading.”    (See Omnibus Reply at 44 (citing LML

Holdings, Inc. v. Pac. Coast Distrib. Inc., No. 11-CV-06173,

2012 WL 1965878, at *2 (N.D. Cal. May 30, 2012)); see also

Crypto Research, 236 F. Supp. 3d at 687 (citing Ricoh, 550 F.3d

at 1343).     Where, as here, Geiger’s role as a mechanization


                                  30
engineer is critical to plaintiff’s allegation of infringement,

it is a relevant fact that supports the allegations of

infringement.

           Geiger also argues that none of Geiger’s alleged acts

support claims that Geiger “engineered” the Ashe Retractable

Roof.   (Geiger Opp’n at 15).   The allegations that Geiger was

responsible for preparing “performance criteria for the proposed

retractable roof panels and mechanisms, as well as documentation

illustrative of a retractable roof design that would comply with

the performance criteria” that Geiger developed dramatization,

drawing, and specifications for use in the bidding process, was

involved in the bidding, reviewed the fabrication and

construction of the roof mechanism, and “assisted in the

engineering development” for the Ashe Retractable Roof more than

plausibly allege that Geiger “engineered” the roof.”    (See FAC ¶

76; Omnibus Reply at 51.)   Although Geiger describes the

pleadings as speculative and conclusory, the allegations

sufficiently put the defendants on notice of the infringement

claim. (Id.)

           Geiger also argues that its design as built does not

infringe the Lateral Release Pattern because it has different

mechanisms and that a substantive change to the roof design of

the Armstrong Stadium precludes finding of infringement. (ECF

No. 191, Geiger Surreply to the Motion to Amend (“Geiger


                                 31
Surreply”), at 14.)            The court declines to adjudicate material

factual disputes.         11   Geiger’s submissions are not as focused on

the sufficiency of the pleadings, as they are on the substance

and merits of plaintiff’s factual allegations – which is

improper on a motion to dismiss.              See YETI Coolers, LLC v. RTIC

Coolers, LLC, No. 16-CV-264-RP, 2016 WL 3951223, at *2 (W.D.

Tex. July 19, 2016)(denying defendant’s motion to dismiss and

holding that dismissal was inappropriate where there was a

factual dispute as to whether the plaintiff’s plausible

allegation regarding the defendant’s role was accurate).

Geiger’s motion to dismiss the allegations of direct

infringement in Counts I, II and III is therefore denied.


                     d.        Hunt

            In addition to arguments in support of its motion to

dismiss claims against Hunt, in its memorandum of law, “Hunt

adopts the arguments of Defendant Geiger Engineers, P.C.

(“Geiger”) with respect to the . . .             patent infringement claims

(Counts I-II)   12   asserted by Uni-Systems.”         (ECF No. 195, Hunt



11 Geiger has submitted 126 pages of exhibits to support its assertions of
non-infringement. (See ECF No. 190, Exhibits to Geiger Opposition.) The court
declines to consider RDX 1, RDX 2, RDX 3, RDX 5, RDX 7, RDX 9, RDX 10, RDX
11, RDX 12 and RDX 13 in support of Geiger’s non-infringement arguments as
they are outside the pleadings and do not fall within the purview of judicial
notice or documents referred to or incorporated into the Amended Complaint.
12 Hunt withdraws its argument that Count III is premature, as the Louis

Armstrong Stadium was substantially completed shortly before the 2018 U.S.
Open began on August 28, 2018 and was used for the U.S. Open. (See ECF No.
262, Defendants’ Letter Withdrawing Arguments.)


                                         32
Opposition to the Motion to Amend (“Hunt Opp’n”), at 9.)   The

court finds Hunt’s arguments unavailing to the extent they

mirror Geiger’s for the same reasons that it denied Geiger’s

motion to dismiss.   Plaintiff sufficiently alleged that Geiger,

“has been infringing the patent ‘by making, selling, and using

[the device] embodying the patent,’” and, “that the plaintiff

has given the defendant notice of its infringement.”    In re Bill

of Lading, 681 F.3d at 1334 (citation omitted).

           Plaintiff alleges that, as lead builder of the Arthur

Ashe Retractable Roof, Hunt made and used the Ashe Retractable

Roof, “and/or controll[ed] or direct[ed] one or more Defendants

or third parties to make or use the Ashe Retractable Roof, which

was completed, operational, and put into service as of August

2016.”   (FAC ¶ 114.)   Hunt further infringed the Lateral Release

patent under 35 U.S.C. § 271(a) by “making and using the

Armstrong Retractable Roof and/or controlling or directing one

or more Defendants or third parties to make or use the Armstrong

Retractable Roof” despite knowledge of its infringing nature and

“intended to encourage other Defendants’ infringement though

their making and using the Armstrong Retractable Roof,” which is

now substantially complete and operational.   (See FAC ¶¶ 102,

125-27, 148-50,158-59, 164, 166, 168; see also Defendants’

Letter Withdrawing Arguments.)

           Taken together, the facts alleged regarding Hunt’s


                                 33
infringement state a plausible claim for direct patent

infringement.   Hunt’s motion to dismiss the allegations of

direct infringement in Counts I, II and III is, therefore,

denied.


                e.    Hardesty & Hanover

Plaintiff alleges that,

          [a]s designer and builder of the Ashe Retractable
          Roof, Hardesty & Hanover has infringed and continues
          to infringe the Retention Mechanism patent [and the
          under 35 U.S.C. § 271(a) by, among other things,
          offering for sale and selling a design to USTA, Hunt,
          and Rossetti that practices one or more claims of the
          Retention Mechanism patent. Hardesty & Hanover has
          also infringed and continues to infringe the Retention
          Mechanism patent by making and using the Ashe
          Retractable Roof and/or controlling or directing one
          or more Defendants or third parties to make or use the
          Ashe Retractable Roof, which was completed . . . as of
          August 2016.

     (FAC ¶ 117); see also FieldTurf Int’l, Inc. v. Sprinturf,

Inc., 433 F.3d 1366, 1369–70 (Fed. Cir. 2006) (“A bid to supply

a product specified in a RFP is a traditional offer to sell.”).

Plaintiff also alleges that defendant Hardesty & Hanover

infringed the Lateral Release patent by engaging in the

activities listed above, because the Arthur Ashe Roof

incorporated both the Lateral Release patent and Retention

Mechanism patent.    (FAC ¶ 140.)    The allegations that Hardesty &

Hanover both sold a design to USTA that practices the Lateral

Release and Retention Mechanism patent and made and used the




                                    34
Ashe Retractable Roof after receiving notice that it was

infringing plaintiff’s patents are sufficient to state a claim

for direct patent infringement.    (See FAC ¶¶ 117-20, 125, 127.)

As such, Hardesty & Hanover’s motion to dismiss the allegations

of direct infringement Counts I and II is denied.


            2.   Plaintiff’s Claims for Induced and Contributory
                 Infringement Are Dismissed in Part


            “To state a claim for induced infringement, a

plaintiff must plausibly allege that the defendant: (1) had

knowledge of the patent-in-suit; (2) knew the induced acts were

infringing; and (3) specifically intended to encourage another's

infringement.”    Carson Optical, 202 F. Supp. 3d at 253 (citing

Commil USA, LLC, 135 S. Ct. at 1926); see also 35 U.S.C. §

271(b) (2010).   As long as these criteria are met, “[A] well-

pleaded complaint may proceed even if it strikes a savvy judge

that actual proof of those facts is improbable, and that a

recovery is very remote and unlikely.”    In re Bill of Lading,

681 F.3d at 1339 (internal quotation marks and citations

omitted).

            As to factor one, knowledge of the patents-in-suit,

“[t]he filing of a federal complaint identifying the patents-in-

suit satisfies the requirement that a plaintiff plead a

defendant's knowledge of the patents-in-suit.”    Carson Optical,




                                  35
202 F. Supp. 3d at 254 (citing Smartwater, Ltd. v. Applied DNA

Scis., Inc., No. 12–CV–5731, 2013 WL 5440599, at *8 (E.D.N.Y.

Sept. 27, 2013)) (“recognizing that a defendant's knowledge of

the patents prior to the filing of a federal complaint is ‘not

essential to a claim of induced infringement’”).    With regard to

knowledge that the induced acts were infringing, “[t]he

plaintiff has the burden of showing that the alleged infringer's

actions induced infringing acts and that he knew or should have

known his actions would induce actual infringements.”     Ricoh,

550 F.3d at 1342.    However, “the plaintiff need not prove that

the defendant exercised control over the third party infringer’s

actions to support a finding of inducement liability.”       Trs. of

Columbia Univ. v. Roche Diagnostics GmbH, 272 F. Supp. 2d 90,

104 (D. Mass. 2002) (holding instead that direct or

circumstantial evidence of knowingly aiding and abetting

infringement was required).

             In evaluating specific intent, the third factor,

“direct evidence is not required; rather, circumstantial

evidence may suffice.”     Carson Optical, 202 F. Supp. 3d at 253

(quoting MEMC Elec. Materials, Inc. v. Mitsubishi Materials

Silicon Corp., 420 F.3d 1369, 1378 (Fed. Cir. 2005)) (internal

quotation marks and citation omitted).    To plead a claim for

inducement, a party must allege specific intent and not merely

knowledge.    Plaintiff successfully pleaded the first two


                                  36
elements of a claim for induced infringement by plausibly

alleging claims for direct infringement by all defendants, and

pleading notice, and knowledge, so the following analysis will

evaluate whether plaintiff adequately alleged facts regarding

the third factor, specific intent, as to each defendant.

          “Evidence of active steps taken to encourage direct

infringement, such as advertising an infringing use or

instructing how to engage in an infringing use, show an

affirmative intent that the product be used to infringe.”

(Omnibus reply at 54 (citing MEMC Elec., 420 F.3d at 1379

(quoting Metro–Goldwyn–Mayer Studios Inc. v. Grokster, Ltd., 545

U.S. 913, 936 (2005))) (emphasis added).)

          To establish contributory infringement, plaintiff must

allege sufficient facts to show that a party sold or offered to

sell, “a component of a patented machine, manufacture,

combination or composition, or a material or apparatus for use

in practicing a patented process, constituting a material part

of the invention, knowing the same to be especially made or

especially adapted for use in an infringement of such patent,

and not a staple article or commodity of commerce suitable for

substantial noninfringing use.”    See 35 U.S.C.A. § 271(c)

(2010).




                                  37
                a.   Rossetti

          Plaintiff alleges that “As lead designer and architect

of the Ashe Retractable Roof, Rossetti has induced infringement

. . . . Rossetti knew that the Ashe Retractable Roof it designed

infringed the Retention Mechanism patent, and [ ] specifically

intended to encourage other Defendants’ infringement through

their making and using of the Ashe Retractable Roof.”      (FAC ¶

113.)   Plaintiff makes similar allegations regarding the

Lateral Release patent used in the Arthur Ashe Retractable Roof

and Armstrong Retractable Roof.    (Id. ¶¶ 135, 157.)     However,

Uni-Systems fails to plead any additional specific factual

allegations beyond Rossetti’s knowledge of the patent and notice

of infringement of the Lateral Release patents used in the

Arthur Ashe Retractable Roof and Armstrong Retractable Roof to

support the claim of inducement.       (Id. ¶¶ 112-113, 135-136, 156-

157.)

          Plaintiff urges an interpretation and inference that,

“as architect and engineer at the Louis Armstrong Stadium, it is

more than plausible that Rossetti and Geiger have provided

designs and instructions for making and using the retractable

roof” during the time between the May 2016 notification and the

completion of the Arthur Ashe Stadium in August 2016.      (Omnibus

Reply at 51.)   Plaintiff cites to Baut v. Pethick Const. Co.,

262 F. Supp. 350, 360 (M.D. Pa. 1966), arguing that submitting


                                  38
drawings and specifications that incorporate an infringing

element can constitute inducement.    However, the facts in Baut

are distinguishable.   In Baut, a windowmaker attended a meeting

for the express purpose of copying a structure’s design, was

informed later that the structure would infringe a patent if

installed, and then attempted to convince the architect to use

the infringing design because changing the specifications would

delay the job being completed.   262 F. Supp. at 360.   Plaintiff

alleges no such facts here and although the court may draw all

reasonable inferences in favor of plaintiff, an inference of

specific intent based on plaintiff’s pleadings is unreasonable

where the only factual statement regarding specific intent is

found in the conclusory allegation that the defendant

specifically intended to encourage other defendants’

infringement.

          Accordingly, the Rossetti defendants’ motion to

dismiss plaintiff’s claim of induced infringement is granted,

with leave for plaintiff to replead additional facts to state a

claim for inducement that show, by direct or circumstantial

evidence, that the Rossetti defendants specifically induced

another to infringe plaintiff’s patents.    See Superior Indus.,

LLC v. Thor Global Enters. Ltd., 700 F.3d 1287, 1296 (Fed. Cir.

2012) (affirming dismissal of induced infringement claim where

complaint fails to allege any facts from which the court could


                                 39
reasonably infer specific intent to induce infringement and

knowledge that it induced acts that caused infringement).


                b.   The Morgan Corporations

          Plaintiff alleged sufficient facts to support its

claim that the Morgan Corporations contributed to the

infringement of plaintiff’s Retention Mechanism patent and

Lateral Release patent.   Specifically, plaintiff alleged that

Morgan offered to sell and sold designs and component parts of

the Armstrong Retractable Roof and continued participation in

the design and construction of the Armstrong Retractable Roof

after being placed on notice that the roof’s design infringed

plaintiff’s patent, as is required under 35 U.S.C. § 271(c).

(See FAC ¶¶ 122, 144-145,163.)

          However, plaintiff has failed to allege sufficient

facts to state a claim that the Morgan defendants induced

infringement of the relevant patents.   (See id. ¶¶ 120-21, 142-

43, 161-62.)   The only factual statement regarding specific

intent is found in the conclusory allegation that the defendant

specifically intended to encourage other defendants’

infringement. (Id. ¶ 144.)   Plaintiff’s claim of inducement

against the Morgan defendants is dismissed with leave to replead

additional facts to state a claim for inducement that establish,

by direct or circumstantial evidence, that the Morgan defendants




                                 40
specifically intended to induce another to infringe plaintiff’s

patents.


                c.   Geiger

           Plaintiff fails to plead sufficient facts to state a

claim that Geiger induced others to infringe the Retention

Mechanism and Lateral Release patents.   With regards to induced

infringement, plaintiff pleads in Paragraphs 124, 147, and 165

of the Amended Complaint that, “[a]s engineer” Geiger “induced

infringement and continues to induce infringement” of the

Retention Mechanism patent and Lateral Release patents and

alleges that Geiger “specifically intended to encourage other

Defendants’ infringement through their making and using” of the

Ashe Retractable Roof and Armstrong Retractable roof.   (Id.)

           Plaintiff’s conclusory statements that Geiger “induced

infringement” and “specifically intended to induce infringement”

are insufficient to state a claim for induced infringement.

Plaintiff argues that “[e]vidence of active steps taken to

encourage direct infringement, such as advertising an infringing

use or instructing how to engage in an infringing use, show an

affirmative intent that the product be used to infringe.”

(Omnibus Reply at 54 (citing MEMC Elec., 420 F.3d at 1379

(quoting Metro–Goldwyn–Mayer, 545 U.S. at 936)) (emphasis

added).)   However, the evidence of active steps for inducement




                                41
cited in MEMC go beyond the unadorned factual allegations in the

Uni-Systems complaints and, in MEMC, included making

presentations on the infringing product and providing ongoing

technical support.   420 F.3d at 1379.   Plaintiff’s claim that

Geiger induced infringement is dismissed with leave to replead

facts supporting specific intent and active steps taken to

induce infringement.


                d.     Hunt

           Plaintiff sufficiently alleged that Hunt induced and

contributed to infringement of plaintiff’s Retention Mechanism

and Lateral Release patent.   (See FAC ¶¶ 115-16, 138-39, 159-

60.)   Hunt’s specific intent is found in plaintiff’s allegations

that Hunt conspired with Hardesty & Hanover to utilize

plaintiff’s patented and trade secret roof technology, (see id.

¶¶ 65, 71, 75, 85), Hunt’s leadership role in recruiting

Rossetti P.C. and Morgan Kinetic and Hunt’s role in selecting

Morgan Engineering as a subcontractor to work on the Ashe

Retractable Roof, (see id. ¶¶ 74-75), and Hunt’s provision of

the specifications for the Ashe Retractable Roof and request for

an initial design proposal from Uni-Systems.   (See id. ¶79)

           Plaintiff’s allegations that Hunt sold components of

the Ashe Retractable Roof and Armstrong Retractable Roof that

constituted material parts of the Lateral Release patent, and




                                42
components of the Ashe Retractable Roof that constituted

material parts of the Retention Mechanism patent after being

placed on notice that the designs infringed plaintiff’s patents

are sufficient to state a claim for contributing to infringement

under 35 U.S.C. § 271(c).   (See id. ¶¶ 116, 127, 139, 160.)

Hunt’s motion to dismiss the allegations of induced and

contributory infringement in Counts I, II and III is therefore

denied.


               e.   Hardesty & Hanover

          Plaintiff has failed to state sufficient facts to

support its claim that Hardesty & Hanover induced infringement

of the Retention Mechanism and Lateral Release patents.

Plaintiff’s sole allegations regarding specific intent are

statements that Hardesty & Hanover specifically intended to

encourage other defendants’ infringement in their making and

using of the Ashe Retractable Roof.   (See FAC ¶¶ 118, 141.)

Standing alone, these conclusory allegations are insufficient to

state the specific intent required to adequately plead a claim

for induced infringement.   Hardesty & Hanover’s motion to

dismiss the allegations of induced infringement is granted;

plaintiff is granted leave to replead facts supporting specific

intent and active steps taken to induce infringement. See

Superior Indus., 700 F.3d at 1296.




                                43
          Plaintiff’s allegations that Hardesty & Hanover sold

components of the Ashe Retractable Roof constituting a material

part of the Retention Mechanism and Lateral Release patents

knowing that the components were specially adapted to infringe

plaintiff’s patents and “lacked a substantial non-infringing

use” are sufficient to state a claim for contributory

infringement given Hardesty & Hanover’s role and alleged history

with Hunt and plaintiff.   (See FAC ¶¶ 119, 142.)   Hardesty and

Hanover’s Motion to Dismiss plaintiff’s claims of contributory

infringement in Counts I and II is therefore denied.



   C.   Plaintiff Sufficiently Pleads Misappropriation of Trade
        Secrets Under Federal and State Law
   1. Legal Standard

          Trade Secrets are defined under the Defending Trade

Secrets Act(“DTSA”) as:

               [A]ll forms and types of financial, business,
               scientific, technical, economic, or engineering
               information, including patterns, plans,
               compilations, program devices, formulas, designs,
               prototypes, methods, techniques, processes,
               procedures, programs, or codes, whether tangible
               or intangible, and whether or how stored,
               compiled, or memorialized physically,
               electronically, graphically, photographically, or
               in writing if—
                    (A) the owner thereof has taken reasonable
                    measures to keep such information secret;
                    and
                    (B) the information derives independent
                    economic value, actual or potential, from
                    not being generally known to, and not being



                                44
                    readily ascertainable through proper means
                    by, another person who can obtain economic
                    value from the disclosure or use of the
                    information;

18 U.S.C. § 1839 (3).     To succeed on a claim misappropriation of

a trade secret under the DTSA, a plaintiff must show that the

trade secret was: (A) acquired by a person who knows or has

reason to know that the trade secret was acquired by improper

means; or (B) disclosed by another without express or implied

consent. 18 U.S.C. §§ 1839(5)(A), (B).    Use or disclosure is

unlawful where the party:

                (i) used improper means to acquire knowledge of
               the trade secret;
               (ii) at the time of disclosure or use, knew or
               had reason to know that the knowledge of the
               trade secret was--

                    (I)     derived from or through a person who
                            had used improper means to acquire the
                            trade secret; or

                    (II) acquired under circumstances giving
                         rise to a duty to maintain the secrecy
                         of the trade secret or limit the use of
                         the trade secret; or


                    (III) derived from or through a person who
                         owed a duty to the person seeking
                         relief to maintain the secrecy of the
                         trade secret or limit the use of the
                         trade secret . . .


Id.

          To state a claim for misappropriation of a trade

secret under New York law, a plaintiff must plead, “(1) it



                                  45
possessed a trade secret, and (2) defendant is using that trade

secret in breach of an agreement, confidence, or duty, or as a

result of discovery by improper means.”     Integrated Cash Mgmt.

Servs., Inc. v. Digital Transactions, Inc., 920 F.2d 171, 173

(2d Cir. 1990) (citations omitted).     Under New York law, a trade

secret is defined as “any formula, pattern, device[,] or

compilation of information which is used in one's business, and

which gives the owner an opportunity to obtain an advantage

[over those] who do not know or use it.”     Sorias v. Nat'l

Cellular USA, Inc., 124 F. Supp. 3d 244, 258 (E.D.N.Y. 2015)

(citation omitted); Faiveley Transp. Malmo AB v. Wabtec Corp.,

559 F.3d 110, 117 (2d Cir. 2009) (citation omitted).    “To state

a claim for misappropriation of trade secrets, a plaintiff must

plead facts with sufficient particularity to provide defendants

fair notice of what the claim is and the grounds upon which it

rests. This requires, at minimum, that the plaintiff generally

identify the trade secrets at issue.”     Sorias, 124 F. Supp. 3d

at 258 (citations omitted).   However, the plaintiff is not

required to specify the precise trade secrets to defeat a motion

to dismiss.   See id. (citing Medtech Prods., Inc. v. Ranir, LLC,

596 F. Supp. 2d 778, 789 (S.D.N.Y. 2008)).


   2. Trade Secret Misappropriation

          Plaintiff alleges that beginning in or around 2009,




                                46
Hardesty & Hanover conspired with Hunt to misappropriate Uni-

Systems’ trade secrets while contracted as a peer reviewer for

the Florida Marlins Ballpark roof and as a maintenance provider

for the Cardinals Retractable Roof.    (FAC ¶¶ 32-71, 170-204.)

These misappropriations breached Hardesty & Hanover’s and Hunt’s

respective contracts with Uni-Systems at the Arizona Cardinals

and Florida Marlins stadiums.    (FAC ¶¶ 205–223.)   “Separate and

apart from the improper acquisition of these trade secrets,

Hardesty & Hanover and Hunt . . . improperly disclosed and used

. . . Uni-Systems’ trade secrets for projects for USTA,

including the Arthur Ashe Stadium project, which was not

completed until August 2016, and the new Louis Armstrong Stadium

project. . . .”   (Id. ¶ 178.)    Plaintiff alleges that the

disclosures associated with the construction of the stadiums

were “new and separate uses of Uni-Systems’ trade secrets” that

occurred after May 11, 2016.     (Id. ¶179.)

          To determine whether information constitutes a trade

secret, New York courts typically consider the following

factors, though parties are not required to plead each factor:

          (1) the extent to which the information is known
          outside of the business; (2) the extent to which it is
          known by employees and others involved in the
          business; (3) the extent of measures taken by the
          business to guard the secrecy of the information; (4)
          the value of the information to the business and its
          competitors; (5) the amount of effort or money
          expended by the business in developing the
          information; (6) the ease or difficulty with which the


                                  47
             information could be properly acquired or duplicated
             by others.

N. Atl. Instruments, Inc. v. Haber, 188 F.3d 38, 44 (2d Cir.

1999) (citation omitted); accord Inflight Newspapers, Inc. v.

Magazines In-Flight, LLC, 990 F. Supp. 119, 126 (E.D.N.Y. 1997).

These factors are also instructive in analyzing a claim under

the DTSA.

             By alleging facts regarding factors three through six,

plaintiff adequately pleads that the information misappropriated

by Hardesty & Hanover and Hunt at the Arizona Cardinals Stadium

and Florida Marlins Stadium constituted trade secrets.     Uni-

Systems alleges that it owned the trade secrets and that they

were made up of confidential and proprietary, “software,

mechanization design principles and criteria, and methods for

implementing the same using engineered solutions, which include

compilations, methods, techniques, processes, procedures,

programs, and codes, and which constitute Uni-Systems’ trade

secret.”    (FAC ¶¶ 172, 200.)   Uni-Systems alleges that the trade

secrets were developed “through great effort and expense in

terms of manpower, time, and costs” and were a “product or

service used in, or intended for use in, interstate commerce, as

they are used in connection with Uni-Systems’ products and

services, which are offered and used across the country.”    (Id.

¶ 173-74.)    Further, the trade secrets provided, “commercial and



                                  48
business advantage to Uni-Systems by aiding Uni-Systems in

offering reliable, long-lasting, and competitively priced

stadium retractable roofs,” making them extremely valuable to

Uni-Systems.    (Id. ¶ 197.)   Uni-Systems alleges that the trade

secrets are critical to Uni-Systems’ operation, and if the trade

secrets are available to others, they would enable other parties

to unfairly compete with Uni-Systems and harm Uni-Systems’

business.    (Id.)   Moreover, Uni-Systems alleges that it took

reasonable steps to protect the trade secret information by

limiting access to the information and requiring customers and

clients to sign strict confidentiality agreements that

prohibited unauthorized “access, use and disclosure.”       (Id. ¶¶

175, 198.)

             Plaintiff alleges that Hunt and Hardesty & Hanover

wrongfully acquired the trade secret information acquired at the

Arizona Cardinals’ and Florida Marlins’ stadiums and

participated in unauthorized use of the trade secrets in bad

faith, including using the information to bid against Uni-

Systems for projects.    (FAC ¶¶ 22, 49, 178, 192-204.)

Specifically, the defendants used Uni-System’s trade secrets and

infringed its patents to design other retractable roofs,

including at the Arthur Ashe Stadium and Louis Armstrong

Stadium.    (Id. ¶¶ 22, 82, 178.)    Taken together these

allegations are sufficient to state a claim for misappropriation


                                    49
of trade secrets.

           Defendants Hardesty & Hanover and Hunt move to dismiss

plaintiff’s trade secret claims on four grounds.    First,

defendants argue that plaintiff’s alleged trade secrets are not

secret because they were disclosed without sufficient

protections to preserve their secrecy.    (Hunt Opp’n at 12; ECF

No. 204-1, Hardesty & Hanover Opposition to the Motion to Amend

(“Hardesty Opp’n”) at 20-25.)   Second, they argue that the

alleged trade secrets are not secret because they can be derived

from a review of the plans, the as-built roof, or by reverse

engineering.   (Hunt Opp’n at 12.)    Third, they allege that trade

secrets claims are not pleaded with sufficient specificity and

the Amended Complaint does not plead sufficient facts for

misappropriation.    (Hunt Opp’n at 12; Hardesty Opp’n at 17.)

Finally, they claim that the misappropriation claim is time-

barred. (Hunt Opp’n at 28; Hardesty & Hanover Surreply to the

Motion to Amend (“Hardesty Surreply”) at 14-15.)


                a.    Plaintiff Sufficiently Pleads Secrecy of the
                      Alleged Trade Secrets

           Hunt argues that Uni-Systems’ free disclosure of the

allegedly misappropriated drawings and specifications to third

parties without protection negated any secrecy.     (Hunt Opp’n at

12-14.)   To the extent the information was not included in the

drawings and specifications, Hunt argues that Uni-Systems



                                 50
licensed Hunt to use the information - negating any impropriety.

(See Subcontract at § 35.10.)   Hunt also argues that the

Subcontract warranted that “[t]itle to all parts supplied by

[Uni-Systems] will transfer ownership to Hunt upon receipt of

full payment by [Uni-Systems],” which included title to “the PC

based operator interface hardware and software.” (See id.

(citing ECF No. 135-1 (Sealed) at 69, 86, 89 (Subcontract

Attachment III(C)(2) at §§ V(B), VIII(A)).)   Hunt argues that

this same type of information was provided to the architect of

record for the Marlins Ballpark project as part of the process

for acquiring a building permit and was provided to Hardesty &

Hanover prior to plaintiff entering a confidentiality agreement

with the architect or Hardesty & Hanover.   (Hunt Opp’n at 11

(citing FAC ¶¶ 42, 44, 50).)

          Hardesty & Hanover similarly argues that the Arizona

Cardinals Stadium roof and software are not Uni-Systems’ trade

secrets, and that their claim is precluded as a matter of law

due to, “the unambiguous terms of the Subcontract under which

Uni-Systems sold that roof and software to the Arizona

Cardinals.” (Hardesty Opp’n at 8-10.)   Hardesty & Hanover argues

that because the subcontract gives the Arizona Cardinals full

control of the roof and software, “[t]hey can [and do] disclose

or sell, and/or hire anyone to maintain, modify, or even just

look at, the roof and software as they wish, at any time.”   (Id.


                                51
at 8.)   Further, Hunt argues that Uni-Systems gave Hardesty &

Hanover access to the “trade secret” information during Hardesty

& Hanover’s peer review of the Marlins Retractable Roof for

months before executing a confidentiality agreement.            (Hunt

Opp’n at 21 (citing FAC ¶¶ 40-50).)

           Both Hardesty & Hanover and Hunt ask the court to

review the terms of the relevant Subcontract governing the peer

review of the Arizona Cardinals stadium roof to ascertain

whether plaintiff protected its trade secrets sufficiently to

state a claim that the trade secrets were, in fact, secret.             The

court finds that it is proper to consider the Subcontract 13 as

plaintiff relies on it in the Amended Complaint, which

incorporates it by reference at paragraphs 206-214, and neither

party objects to the authenticity of the cited portions of the

Subcontract.    See Chambers v. Time Warner, Inc., 282 F.3d 147,

152 (2d Cir. 2002) (quoting Int'l Audiotext Network, Inc. v. Am.

Tel. & Tel. Co., 62 F.3d 69, 72 (2d Cir. 1995) (per curiam))

(“[T]he complaint is deemed to include any written instrument

attached to it as an exhibit or any statements or documents

incorporated in it by reference.”); cf. DiFolco v. MSNBC Cable

L.L.C., 622 F.3d 104, 111 (2d Cir. 2010) (holding that where a



13 Citations to the Subcontract refer to that copy of the subcontract which
is attached to Hunt’s Mot. to File Under Seal, Oct. 11, 2017, as Ex. A, ECF
No. 135-1. Hunt’s Motion to seal was granted by the court on November 3,
2017 Order (ECF No. 166).


                                     52
complaint relies on the terms or effect of a document, even if

the document is not incorporated by reference, the document is

considered integral to the complaint and the court may consider

it).

          The plain language of the Subcontract contradicts

defendants’ claims that free access was provided to the

Cardinals Retractable Roof and Uni-Systems’ trade secrets.

          Section 35.10 of the subcontract provides, in relevant

part:

          35.10 Ownership of Documents: Drawings, specifications
          and other documents and electronic data furnished by
          [Uni-Systems] in connection with this Subcontract,
          including the detailed drawings and as-built drawings
          to be prepared by [Uni-Systems] hereunder are
          instruments of service. [Uni-Systems] shall retain all
          common law, statutory and other reserved rights,
          including copyright in those instruments of service
          furnished by [Uni-Systems]. Drawings, specifications,
          other documents and electronic data are furnished by
          [Uni- Systems] for use solely with respect to the
          Project. Hunt and Owner shall be permitted to retain
          copies, including reproducible copies, of the
          drawings, specifications and all other documents
          including electronic data furnished by [Uni-
          Systems]for information and reference in connection
          with the Project. All drawings, specifications and
          other documents, including working papers, prepared or
          developed by [Uni-Systems] under this Subcontract are
          considered to be the ‘Project Documents’. [Uni-
          Systems] hereby conveys and assigns to Hunt and Owner
          a non-exclusive license in such ‘Project Documents’
          not only for the completion of the Project, but also
          with respect to any maintenance, repair,
          reconstruction, replacement, extension or modification
          of the Project; provided, however, Hunt and Owner
          shall indemnify, defend and hold [Uni-Systems]
          harmless from and against any and all loss, claim,
          damage, injury, suit or expense, including reasonable


                               53
           attorney fees, that arise out of or relate to any such
           use of such Project Documents. Notwithstanding the
           foregoing, Hunt and Owner shall not use any of the
           Project Documents on any other projects. This Section
           35.10 shall survive the completion, suspension or
           termination of this Subcontract.

(ECF No. 135-1 at 49, Sealed Subcontract § 35.10 (emphasis

added).)   As explained below, the quoted language, which

restricts the use of “All drawings, specifications and other

documents, including working papers, prepared or developed by

[Uni-Systems]” for use only on the project establishes the

limitations on the use of and protection of plaintiff’s trade

secrets, and directly contradicts defendants’ arguments that the

above quoted section authorizes unrestricted use of Uni-Systems’

trade secrets as it restricts the use of the information to the

Cardinal’s retractable roof.   (Hardesty Opp. at 21-24.)

Although defendants emphasize that the provision does not

mandate absolute secrecy, (id.), only “sufficient secrecy” is

necessary, such that, “except by use of improper means, there

would be difficulty in acquiring the information.”    Telerate

Sys., Inc. v. Caro, 689 F. Supp. 221, 232 (S.D.N.Y. 1988)

(citing Q-Co Indus., Inc. v. Hoffman, 625 F. Supp. 608, 617

(S.D.N.Y. 1985)) (internal quotation marks omitted); see also

Teva Pharm. USA, Inc. v. Sandhu, 291 F. Supp. 3d 659, 675 (E.D.

Pa. 2018) (holding that allegations that defendants

misappropriated trade secrets and plaintiff took reasonable



                                54
steps to protect those trade secrets are sufficient to state a

claim for misappropriation under the DTSA).   Hardesty &

Hanover’s and Hunt’s contentions regarding the free disclosure

of Uni-System’s alleged trade secrets are contradicted by the

allegations in the Amended Complaint, and are unsupported by the

terms of the Subcontract.

          Further, plaintiff has adequately alleged that it took

reasonable steps to protect its confidential and trade-secret

information at the Marlins’ stadium.   (FAC ¶¶ 46-51 (alleging

plaintiff’s efforts to protect its trade secrets and Hardesty &

Hanover’s attempts to evade confidentiality provisions and

eventual agreement).)   Plaintiff alleged that Hardesty &

Hanover agreed to the following confidentiality provisions

governing its use and treatment of Proprietary Information

disclosed as party of the peer review process:

          (a) Hardesty & Hanover recognized and acknowledged the
          competitive value and confidential nature of the
          Proprietary Information, as well as the irreparable
          injury that UniSystems would suffer if any Proprietary
          Information was disclosed to or used by Hardesty &
          Hanover or anyone else. Hardesty & Hanover further
          acknowledged that Uni-Systems would not have disclosed
          any Proprietary Information to it nor agreed to
          participate in the peer review unless Hardesty &
          Hanover agreed to the terms and conditions in the
          Confidentiality Agreement.
          (b) Hardesty & Hanover agreed that the Proprietary
          Information would be used solely for the purpose of
          conducting the peer review and for no other purpose.
          Hardesty & Hanover further promised never to use or
          disclose any Proprietary Information for any other
          purpose without Uni-Systems’ prior written consent.


                               55
          (c) On completion of the peer review, Hardesty &
          Hanover would redeliver to the Florida Marlins all
          documents containing Proprietary Information and
          destroy all analyses, compilations, studies and other
          material prepared by Hardesty & Hanover that were
          based on or that contained Uni-Systems’ Propriety
          Information.
          (d) Hardesty & Hanover agreed that money damages would
          not be a sufficient remedy for breach of the
          Confidentiality Agreement and that, in addition to all
          other remedies, Uni-Systems would be entitled to
          specific performance, injunctive relief, or other
          equitable relief. Hardesty & Hanover further agreed to
          reimburse Uni-Systems for all costs and expenses,
          including reasonable attorneys’ fees, incurred in
          enforcing the Confidentiality Agreement.

(Id. ¶ 51.)


               b.   Uni-System’s Sale of the Cardinals
                    Retractable Roof Does Not Preclude Its Claim
                    for Misappropriation of Trade Secrets


          Defendants’ arguments regarding the sale of the roof

are similarly unavailing.   Nowhere in the Amended Complaint does

Uni-Systems allege that it sold its confidential information

regarding the entire roof to the Arizona Cardinals or that it

sold its full portfolio of trade secrets with the roof.   Even if

the roof and accompanying trade secrets were sold to the Arizona

Cardinals, plaintiff’s claims for misappropriation of trade

secrets would not be dismissed.    (See Hardesty Surreply at 7-8.)

Plaintiff cites Lehman v. Dow Jones & Co., 783 F.2d 285 (2d Cir.

1986) for the proposition that information is not trade secret

if, “the information itself is the product that the plaintiff is




                                  56
selling.”   (Hunt Opp’n at 19.)   However, Lehman does not control

here.   In Lehman, the Second Circuit found that where an

attorney worked as a “finder” for merger opportunities, he could

not claim his analyses were trade secret because the alleged

trade secret information was in the analyses which he sold and

when he sold those analyses to clients, the information was no

longer secret. See 783 F.2d at 298.     Archie MD, Inc. v.

Elsevier, Inc., relies on a similar proposition, as the

plaintiffs’ 3-D animations were both the trade secrets and the

product sold. No. 16-cv-6614 ,    2017 WL 3421167, at *12

(S.D.N.Y. Mar. 13, 2017).

            The proposition that sale of an item invalidates all

trade secrets used in its development and operation is

unsupported, unless the item itself is the embodiment of the

trade secret.     See, e.g., Q-Co Indus., Inc. v. Hoffman, 625 F.

Supp. 608, 617 (S.D.N.Y. 1985) (citation omitted) (“Computer

software, or programs, are clearly protect[a]ble under the

rubric of trade secrets.”); Coca-Cola Bottling Co. of Shreveport

v. Coca-Cola Co., 107 F.R.D. 288, 294 (D. Del. 1985) (“[T]he

Company possesses trade secrets which have been carefully

safeguarded and which are extremely valuable. It is also evident

that any disclosure of those trade secrets would be harmful to

the Company.”).

            Defendants’ argument that the trade secret information


                                  57
is visible to the public and could be reversed-engineered is

also unavailing and is premature in deciding defendants’ motions

to dismiss.    Although the Cardinals Retractable Roof and Marlins

Retractable Roof, which incorporate elements of the Retention

Mechanism patent and Lateral Release patent may be visible to

the public, plaintiff alleges the trade secrets, which involve

methods, techniques, and specifications, are not.   Further,

reverse engineering is a defense to misappropriation, whereby

defendants would bear the burden of proving reverse engineering.

See 18 U.S.C. § 1839(6)(B); see also Telerate, 689 F. Supp. at

232–33 (“The possibility of discovery by ‘fair and honest

methods’ does not preclude the finding of a trade secret. . . .

Accordingly, the term ‘reverse engineering’ is not a talisman

that may immunize the theft of trade secrets. The relevant

inquiry remains whether the means used to obtain the alleged

trade secret, including reverse engineering, were proper.”).

          Hardesty & Hanover further argues that the Amended

Complaint concedes that plaintiff’s claimed trade secrets can be

reverse engineered by selectively and misleadingly quoting from

the Amended Complaint.    (See Hardesty Opp. at 5-6(citing FAC ¶

68 (emphasis added) (“Indeed, the FAC itself alleges that

Hardesty acquired Uni-Systems’ trade secrets through an

“inspection of the retractable roof mechanization and electrical

systems.”).)     This argument mischaracterizes the plain language


                                 58
of the Amended Complaint, which states at Paragraph 68:

           On information and belief, during the period in which
           Hardesty & Hanover handled the maintenance of the
           Cardinals Retractable Roof, Hardesty & Hanover
           accessed Uni-Systems’ confidential information and
           improperly and unlawfully exploited this information
           to develop offerings substantially similar to Uni-
           Systems’ products and services. Indeed, the service
           agreement between Manager and Hardesty & Hanover was
           not for maintenance per se, but rather for a self-
           serving inspection of the retractable roof
           mechanization and electrical systems.

(FAC ¶ 68.)   Plaintiff alleges that Hardesty & Hanover accessed

confidential information and nowhere does the FAC state that an

inspection of the retractable roof mechanisms and electrical

systems stopped at a visual inspection of the roof itself.


                c.   Plaintiff Sufficiently Pleads Allegations of
                     Misappropriation of Trade Secrets Against
                     Hunt

           Hunt also moves to dismiss on the grounds that

plaintiff failed to make “any allegations of misappropriation by

Hunt” or allege plausible facts supporting an agreement between

Hunt and Hardesty & Hanover.   (Hunt Opp’n At 9.)   The FAC

alleges that Hunt “orchestrated” and “encouraged and

facilitated” the acquisition of the trade secrets without Uni-

Systems consent and alleges that both Hardesty & Hanover and

Hunt have disclosed and used Uni-Systems trade secrets for the

Arthur Ashe Stadium project and the Louis Armstrong stadium

project.   (See FAC ¶¶ 85, 177-179.)   These allegations are more




                                59
than sufficient to allege that Hunt was a participant, if not

the leader in a coordinated effort to misappropriate plaintiff’s

trade secrets.


                 d.     Plaintiff Sufficiently Pleads That Its Trade
                        Secrets Were Obtained by Improper Means


          Hunt argues that Uni-Systems failed to allege that the

trade secrets were obtained by improper means, (Hunt Opp’n at

12), and both Hunt and Hardesty & Hanover assert that the

Amended Complaint is overly speculative and states insufficient

facts to support a claim for trade secret misappropriation. As

explained above, the court finds that Uni-Systems adequately

pleaded that it owned trade secrets where it alleged ownership

of software, mechanization principles and implementation

methods, although it did not provide a description of the

specific trade secrets at issue.        See Sorias, 124 F. Supp. 3d at

259 (citations and internal quotation marks omitted) (“The Court

recognizes that [plaintiff], for the most part, do[es] not

specify the particular trade secrets at issue in this case, but

instead categorizes them generally as data and designs of a

specific phone charger with horizontally folding A/C prongs

designed by [plaintiff] . . . . Further specificity, however, is

not required.”).      Further, Uni-Systems’ provision of nine

categories of alleged trade secrets is more than sufficient to




                                   60
plead ownership of trade secrets and its extensive allegations

of Hardesty & Hanover’s and Hunt’s scheme are sufficient to

infer or plainly plead improper means.   (FAC ¶¶ 22, 67- 71.)


          3.   Uni-Systems’ Trade Secret Claims Are Not Time
               Barred By the DTSA or New York Statute of
               Limitations


          “Dismissal at the pleading stage on statute-of-

limitations grounds ordinarily is improper unless it is

‘apparent from the face of the complaint that the claim is time-

barred.’” ABB Turbo Sys. AG v. Turbousa, Inc., 774 F.3d 979, 985

(Fed. Cir. 2014) (citations omitted). “[T]o approve dismissal on

timeliness grounds, [the court] would have to conclude that

[plaintiff’s] complaint alleges facts making it apparent that

[plaintiff] discovered, or ‘by the exercise of reasonable

diligence should have ... discovered,’ the alleged

misappropriations at least three years before [the statute of

limitations ran].”   Id. (citations omitted).

          Under the DTSA, a civil action must be brought no

later than three years after the misappropriation “is discovered

or by the exercise of reasonable diligence should have been

discovered.” 18 U.S.C. § 1836(d). Misappropriation is defined as

(A) acquisition of a trade secret “by improper means” or (B)

“disclosure or use of a trade secret of another without express

or implied consent” by one who either used “improper means” or


                                61
“at the time of disclosure or use,” had reasons to know it was

acquired by “improper means.”   18 U.S.C. § 1839(5).    Thus, the

statute of limitations began to run when Plaintiff knew or

should have known that the alleged trade secrets were wrongfully

acquired, disclosed, or used.   See id.

          Under New York law, a claim for misappropriation of

trade secrets is also subject to a three-year statute of

limitations. See N.Y. C.P.L.R. 214(4); see also CSFB HOLT LLC v.

Collins Stewart Ltd., No. 02 CIV. 3069(LBS), 2004 WL 1794499, at

*8 (S.D.N.Y. Aug. 10, 2004).

          [w]hen a trade secret misappropriation claim accrues
          depends on what the party alleged to have committed
          the misappropriation did with the information. If a
          party misappropriates and publicly discloses a trade
          secret, the claim accrues upon disclosure. If,
          however, the party keeps the secret confidential yet
          makes use of it to his own commercial advantage, each
          successive use constitutes a new actionable tort for
          purposes of the statute of limitations.

Id. (citation omitted) (emphasis added).

          Plaintiff pleaded that it discovered the trade secrets

were misappropriated in 2015, when it received drawings for the

Arthur Ashe Stadium Retractable Roof that incorporated

plaintiff’s trade secret information.     (FAC ¶ 82.)   Defendants’

argument that plaintiff should have known the trade secrets

would be acquired in 2009, when Hardesty & Hanover began

maintaining the Arizona Cardinals Retractable Roof is

unavailing.   (See Hunt Opp. at 30 (citing FAC at ¶¶ 68-69


                                62
(“[D]uring the period in which Hardesty & Hanover handled the

maintenance of the Cardinals Retractable Roof, Hardesty &

Hanover accessed Uni-Systems’ confidential information and

improperly and unlawfully exploited this information to develop

offerings substantially similar to Uni-Systems’ products and

services”)).)    Plaintiff has alleged sufficient plausible facts

that Hardest & Hanover, a contractor tasked with maintaining

plaintiff’s retractable roof, and charged with keeping

plaintiff’s trade secrets confidential had disregarded its

contractual obligations limiting use of those trade secrets and

retained the information for future improper use until said

improper use occurred.    Plaintiff also alleged that it

discovered that its trade secrets had been obtained and used in

violation of the law in the summer of 2015 when plaintiff first

reviewed plans or the Arthur Ashe Retractable Roof.      (FAC ¶ 82.)

As such, plaintiff’s claim is timely both under the DTSA and

state law.     See ABB Turbo Sys. AG, 774 F.3d at 985.

             The court has considered all of the defendants’

arguments supporting dismissal of Count IV and V, which rely on

prematurely raised factual disputes and distinguishable or non-

binding authority.    Consequently, defendants’ contentions

regarding statute of limitations are rejected. Sorias, 124 F.

Supp. 3d at 259 (citing Medtech Prods., 596 F.Supp.2d at 790)

(emphasis in original) (denying motion to dismiss and holding


                                  63
“[t]hese allegations make [Plaintiff's] claim for trade secret

misappropriation . . .   plausible . . . . [t]he question of

whether it will ultimately be successful cannot [, and need

not,] be answered at this stage of the case.”).   Uni-Systems

pleadings adequately state a claim for misappropriation of trade

secrets under the DTSA and New York law and Hunt and Hardesty &

Hanover’s motions to dismiss the misappropriation claims are

denied.

   D.     Uni-Systems Has Not Stated an Independent Claim for
          Unfair Competition

           Plaintiff’s unfair competition claim fails to state a

cause of action as it fails to allege tortious conduct separate

from its claim of misappropriation of trade secrets.   A claim

for unfair competition based on the same allegations as a claim

for misappropriation of trade secrets is treated as a single

cause of action.   See Abernathy-Thomas Eng’g Co. v Pall Corp.,

103 F. Supp. 2d 582, 599-600 (E.D.N.Y. 2000) (citations omitted)

(treating unfair competition claims based on trade secret

misappropriation as a single cause of action); Carson Optical,

202 F. Supp. 3d at 267-69 (dismissing an unfair competition

claim that failed to state an independent cause of action under

New York law); Sorias, 124 F. Supp. 3d at 262 (citation omitted)

(“[P]laintiff[’s] allegations of defendants’ bad faith premised

on the unlawful copying, misappropriating, knocking off, and




                                64
stealing of [plaintiffs’] patented designs are insufficient to

transform the nature of these claims from patent infringement to

an independent common law claim of unfair competition.”).

             Uni-Systems’ claim for unfair competition is premised

on the same allegations as its misappropriation of trade secrets

claim and fails to plead any additional conduct.            (FAC ¶¶196-

204.)     As such plaintiff’s claim is duplicative and is dismissed

without prejudice.      (Id.)

     E.    The Breach of Contract Claims Are Sufficiently Pleaded


             1.    The Amended Complaint States a Claim for Breach
                   of the Cardinals Retractable Roof Subcontract
                   Between Hunt and Uni-Systems

             Under Arizona law, “[a] breach of contract claim

contains three elements: (1) the existence of a contract, (2)

its breach, and (3) resulting damages.”        14   Danial v. Langenbach,

No. 12 CV 2983, 2014 WL 5169389, at *9 (S.D.N.Y. Oct. 14, 2014)

(citing Taylor v. Nair, 13-CV-01982, 2014 WL 2639656, at *2 (D.

AZ. June 13, 2014).      Uni-Systems’ claim that Hunt violated the

Subcontract between Uni-Systems and Hunt for construction of the

Cardinals Retractable Roof, sufficiently pleads breach of

contract. (See FAC ¶¶ 33, 60-75, 205-214 (alleging the



14The court applies Arizona law to plaintiff’s breach of contract claim
pursuant to the Subcontract’s choice of law provision. (See ECF No. 135-1 at
47 (“34.1 Choice of Law: This Subcontract shall be governed by and construed
in accordance with the laws of the State in which the Project is located.”))
As the Arizona Cardinals Stadium is located in Arizona, the court applies
Arizona law.


                                      65
undisputed existence of the Subcontract, a breach of the

Subcontract, and damages).)   Hunt’s arguments that, “Uni-

Systems. . . has not satisfied the preconditions required under

the contract, nor has it alleged any factual basis for this

claim” and that “Uni-Systems’ trade secret, breach of contract,

and unfair competition claims are all time-barred” fail. (Hunt

Opp’n at 9.)

          Hunt and Hardesty & Hanover do not contest the

validity of the agreements on which the breach of contract

claims in the First Amended Complaint are premised.   They argue,

however, that, “Uni-Systems cannot plead that Hunt breached the

Subcontract because it has not satisfied the preconditions

required under the contract, nor has it alleged any factual

basis for this claim” and that “Uni-Systems’ trade secret,

breach of contract, and unfair competition claims are all time-

barred.” (Hunt Opp’n At 9.)


               a.   Plaintiff’s Breach of Contract Claims Are
                    Not Precluded by the Preconditions in § 34.2
                    of the Subcontract

          Hunt cites to § 34.2 of the Subcontract to establish

that “as a condition precedent to initiating any court

proceeding,” Uni-Systems was obligated to submit a claim to Hunt

in writing if a dispute arose in relation to the Subcontract.

(See Hunt Br. at 27-28 (citing ECF No. 135-1 at 49, Subcontract




                                66
§ 34.2).   Hunt’s reliance on § 34.2 is misplaced.   The

Subcontract does not mandate post-completion survival of

contractual terms without explicit survival provisions, except

where both parties desire to be bound or where enforcement of

the provision is a necessity.   (See ECF No. 135-1 at 45,

Subcontract § 35.13 (“35.13 Survivability: It is the intent of

the parties that all such sections which expressly state or, by

necessity or by the parties' intent, should be so, shall survive

termination of this Subcontract.”).)    Unlike other provisions

intended to survive completion of the contract, (See Subcontract

§ 35.10), § 34.2 of the Subcontract contains no expressly stated

survivability provision.   By virtue of filing the Complaint and

Amended Complaint without subjecting itself to the process

established in § 34.2 of the Subcontract, Uni-Systems has

evinced an intent not to be bound by the provision, and Hunt has

made no arguments as to the necessity of the provision’s

survival to the execution or enforcement of the contract.    As

such, § 34.2 of the Subcontract does not preclude the

plaintiff’s breach of contract claim.


                b.   Plaintiff Sufficiently Pleads a Factual

                     Basis for the Alleged Breach of Contract

           Hunt argues that plaintiff failed to allege a factual

basis for the alleged breach of contract.   Plaintiff’s




                                67
allegations are not, as Hunt argues, that Hunt breached the

contract by revealing information regarding the Cardinals

Retractable Roof to Hardesty & Hanover to maintain the roof.

(Hunt Opp’n at 28.)    Rather, plaintiff argues Hunt breached the

parties’ express agreement to maintain the confidentiality of

the terms of the Subcontract and the express provision of the

Subcontract by revealing to or sharing the terms or conditions

of the subcontract with Hardesty & Hanover and/or other third

parties and by revealing confidential information “ including

but not limited to the confidential design parameters for the

Cardinals Retractable Roof and other drawings, specifications,

working papers, and documents prepared or developed by Uni-

Systems in connection with the Subcontract . . . . for use in

connection with other stadium retractable roof projects,

including the Ashe Retractable Roof and the Armstrong

Retractable Roof.”     (See FAC ¶¶ 207-212.)     This sufficiently

pleads the two elements of a breach of contract claim under

Arizona law as it alleges “(1) the existence of a contract, (2)

its breach, and (3) resulting damages.”        Danial, 2014 WL

5169389, at *9.


                  c.   The Breach of Contract Action is Not Time-

                       Barred

          Hunt argues that Uni-Systems’ breach of contract claim




                                  68
is time-barred under Arizona’s eight-year statute of repose for

“[a]ctions involving development of real property

design, engineering and construction of improvements.” See Ariz.

Rev. Stat. Ann. § 12-552.   However, it is unclear whether the

statute applies here.   The purpose of   A.R.S. § 12-552 is to

establish “a substantive right limiting the ‘indeterminable

period of liability exposure’ faced by those engaged in

development and construction activities traditionally.”     City of

Phoenix v. Glenayre Elecs., Inc., 393 P.3d 919, 923 (Ariz. 2017)

(citation omitted); see also Albano v. Shea Homes Ltd. P’ship,

254 P.3d 360, 365 (Ariz. 2011) (citation omitted) (stating that

the purpose of the statute of repose was to “limit the ‘time

period during which action may be brought against those engaged

in the development or construction of real property and activity

related to the construction of real property.’”).    A claim for a

breach of a confidentiality provision does not appear to fall

within traditional construction activities related to the

development and construction of real property.

          Arizona’s general limitations provision A.R.S. § 12-

550, which the court finds applicable here, provides that

“[a]ctions other than for recovery of real property for which no

limitation is otherwise prescribed shall be brought within four

years after the cause of action accrues, and not afterward.”

Ariz. Rev. Stat. Ann. §12-550. The Amended Complaint plausibly


                                69
alleges that the claim accrued within the statutory period.      The

alleged breach of the contractual provision took place when Hunt

disclosed plaintiff’s confidential information for use in

developing the Arthur Ashe Stadium Retractable Roof and

Armstrong Stadium Roof, a fact plaintiff first discovered when

it reviewed drawings in 2015 depicting Hunt’s use of its

patented technologies. (See FAC ¶¶ 82, 212.)     As such, there is

nothing on the face of the Amended Complaint that establishes

that the breach of contract claim against Hunt in Count VII is

time barred.     Dismissal based on the statute of limitations

defense is therefore improper and Hunt’s motion to dismiss Count

VII is denied.     See ABB Turbo Sys. AG, 774 F.3d at 985 (citation

omitted).


            2.    Breach of Contract Based on Hardesty & Hanover’s
                  Alleged Breach of the Confidentiality Agreement
                  for the Florida Marlins Ballpark Peer Review

            In Count VIII of the proposed Amended Complaint, Uni-

Systems alleges that Hardesty & Hanover breached a

confidentiality agreement signed in February of 2010 (the

“Confidentiality Agreement”), in connection with the Florida

Marlins Ballpark peer review by using, disclosing and/or failing

to redeliver or destroy documents containing allegedly

“Proprietary Information.”    (See FAC ¶¶ 40-51, 215-223.)




                                  70
                     d.   Plaintiff Pleads Sufficient Facts to State a
                          Claim for Breach of Contract Under Florida
                          Law

                  “Under Florida law, the elements of a breach of

      contract action are: (1) a valid contract; (2) a material

      breach; and (3) damages.”       Anwar v. Fairfield Greenwich

      Ltd., 831 F. Supp. 2d 787, 794 (S.D.N.Y. 2011), aff'd sub

      nom. Pujals v. Standard Chartered Bank, 533 F. App'x 7 (2d

      Cir. 2013) (quoting Beck v. Lazard Freres & Co., 175 F.3d

      913, 914 (11th Cir. 1999)) (internal quotation marks

      omitted). 15    Hardesty & Hanover argues that the allegation

      in Count VIII lacks requisite specificity about what

      “Proprietary Information” defendant “improperly disclosed,

      failed to redeliver/destroy, and/or used.”            (Hardesty

      Surreply at 13.)      Hardesty & Hanover also argues that

      plaintiff failed to allege actual disclosure in breach of

      the Confidentiality Agreement, as it only states that


15 “A federal court sitting in diversity must apply the choice of law rules of

the forum state.” Lazard Freres & Co. v. Protective Life Ins. Co., 108 F.3d
1531, 1538-39 (2d Cir. 1997) (citing Klaxon Co. v. Stentor Elec. Mfg. Co.,
313 U.S. 487, 496–97 (1941)). New York is the forum state, and in contract
cases, New York courts apply a “center of gravity” or “grouping of contracts”
approach in determining which body of substantive law governs. Id. at 1539
(citation omitted). “Under this approach, courts may consider a spectrum of
significant contacts, including the place of contracting, the places of
negotiation and performance, the location of the subject matter, and the
domicile or place of business of the contracting parties.” Id. (quoting
Brink’s Ltd. v. S. African Airways, 93 F.3d 1022, 1030 (2d Cir. 1996))
(internal citations omitted). The Confidentiality Agreement was entered into
in connection with the peer review of a retractable roof at the Florida
Marlins Ballpark in Miami, Florida. Additionally, plaintiff and Hardesty &
Hanover apply Florida law to Count VII of the FAC, the breach of contract
claim. (See Hardesty Opp. at 29; Omnibus Reply at 95.)     As such, the court
applies Florida law to the breach of contract claim in Count VIII.


                                      71
     Hardesty & Hanover “agreed to disclose” the proprietary

     information.   (Id.)   In support of its argument, defendant

     cites to American Registry, LLC v. Hanaw, No, 2:13-cv-352-

     FtM-29UAM, 2013 WL 6332971, at *2 (M.D. Fla. Dec. 5, 2013).

     American Registry is easily distinguishable as Uni-Systems

     alleges more facts and provides more context supporting its

     claim that defendant improperly used and disclosed

     plaintiff’s proprietary information, including facts

     regarding Hardesty & Hanover’s coordination with Hunt to

     obtain plaintiff’s trade secrets through the Florida

     Marlins Ballpark peer review.     (See e.g. FAC ¶¶ 31–71.)

     Further, the Amended Complaint includes an allegation of

     disclosure.    (See FAC ¶ 220.)   Accepting the alleged facts

     as true, construing every reasonable inference in

     plaintiff’s favor, and viewing the Amended Complaint as a

     whole, plaintiff has alleged that Hardesty & Hanover’s

     disclosure and use of plaintiff’s proprietary information

     breached the Confidentiality Agreement.    (See id. ¶¶ 32,

     33, 41-51, 215-223.)


               e.     Plaintiff’s Breach of Contract Claim in
                      Connection With the Florida Marlins Ballpark
                      Peer Review Is Not Time-Barred


          Under Florida law, an action for breach of contract

must be brought within five years.     See Fla. Stat. Ann.



                                 72
95.11(2)(b).   Hardesty & Hanover argues that the breach of

contract claim in Count VIII is barred by Florida’s five-year

statute of limitations as defendant could have improperly

acquired the relevant proprietary information in 2010.

            Under Florida law, a cause of action for breach of

contract accrues when the party bringing the action suffers

damages.    See Grove Isle Ass'n, Inc. v. Grove Isle Assocs.,

LLLP, 137 So. 3d 1081, 1092 (Fla. Dist. Ct. App. 2014) (“A cause

of action accrues when the last element constituting the cause

of action occurs.”).   Further, “where an obligation is

continuing in nature, a party's ongoing nonperformance

constitute[s] a continuing breach while the contract remain[s]

in effect.”    Id. at 1095 (citation and internal quotation marks

omitted).

            Hardesty & Hanover’s arguments that plaintiff’s claims

in connection with the Confidentiality Agreement are time barred

ignore the continuing nature of its contractual obligation to

not disclose Uni-System’s proprietary information.    City of

Quincy v. Womack, 60 So. 3d 1076, 1077 (Fla. Dist. Ct. App.

2011) (affirming trial court’s rejection of a party’s statute of

limitations defense where the party “calculat[ed] [the] time

from its initial breach of a continuing obligation under the

contract, and the [party’s] continuing subsequent breaches

provided subsequent dates from which the limitations time


                                 73
[could] be calculated . . . .”).      Plaintiff alleges that

Hardesty & Hanover violated the terms of the Confidentiality

Agreement by, “[1] disclosing or revealing Proprietary

Information without Uni-Systems’ prior written authorization;

[2] failing to redeliver and destroy Proprietary Information;

and/or [3] using Proprietary Information furnished by Uni-

Systems pursuant to the Confidentiality Agreement for the

Florida Marlins Ballpark peer review in connection with other

stadium retractable roof projects, including the Ashe

Retractable Roof and the Armstrong Retractable Roof.”     (FAC ¶

220.) Damages, therefore, could not accrue with respect to

Hardesty & Hanover’s wrongful disclosure in connection with the

Ashe Retractable Roof and the Armstrong Retractable Roof

projects until the disclosures in connection with the projects

took place.

           Plaintiff alleges it first discovered the disclosure

in connection with the Ashe Retractable Roof in the summer of

2015.   (See FAC ¶ 82.)   Plaintiff also alleges that Uni-Systems

discovered USTA’s plans to construct the Armstrong Retractable

Roof in 2016 when Hunt and USTA issued a request for a proposal

relating to the planned Armstrong Retractable Roof that included

drawings that allegedly depicted a design that would infringe

the Lateral Release Patent if constructed.     (See FAC ¶¶ 98, 99.)

As nothing on the face of the Amended Complaint indicates that


                                 74
Uni-Systems suffered damages prior to the disclosures in

connection with the Ashe Retractable Roof and Armstrong

Retractable Roof, plaintiff’s claim is timely on its face and

dismissal is not warranted.    ABB Turbo Sys. AG, 774 F.3d at 985.



                              CONCLUSION

            For the foregoing reasons, Plaintiff’s Motion to Amend

the Complaint is granted with additional facts to be added if

consistent with Rule 11, and Defendants’ motions to dismiss the

Amended Complaint are granted in part and denied in part.

Plaintiff shall file the Amended Complaint no later than October

11, 2018.




SO ORDERED.

Dated: Brooklyn, New York
       October 4, 2018

                                ________/s/       ____________
                                KIYO A. MATSUMOTO
                                United States District Judge
                                Eastern District of New York




.




                                  75
